Exhibit 10.1

364-DAY BRIDGE TERM LOAN AGREEMENT

Dated as of July 25, 2014

Among

ALCOA INC.,

as Borrower

THE LENDERS PARTY HERETO,

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

as Sole Lead Arranger and Bookrunner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I          DEFINITIONS AND CONSTRUCTION

     1   

SECTION 1.01.

 

Defined Terms

     1   

SECTION 1.02.

 

Terms Generally; Accounting Principles

     14   

ARTICLE II         THE CREDITS

     15   

SECTION 2.01.

 

Commitments

     15   

SECTION 2.02.

 

Loans

     15   

SECTION 2.03.

 

Notice of Borrowings

     16   

SECTION 2.04.

 

Interest Elections

     17   

SECTION 2.05.

 

Repayment of Loans; Evidence of Debt

     18   

SECTION 2.06.

 

Fees

     19   

SECTION 2.07.

 

Interest on Loans

     19   

SECTION 2.08.

 

Default Interest

     20   

SECTION 2.09.

 

Alternate Rate of Interest

     20   

SECTION 2.10.

 

Optional Termination and Reduction of Commitments and Prepayment of Loans

     20   

SECTION 2.11.

 

Mandatory Termination and Reduction of Commitments and Prepayment of Loans

     21   

SECTION 2.12.

 

Reserve Requirements; Change in Circumstances

     22   

SECTION 2.13.

 

Change in Legality

     23   

SECTION 2.14.

 

Indemnity

     24   

SECTION 2.15.

 

Pro Rata Treatment

     24   

SECTION 2.16.

 

Sharing of Setoffs

     24   

SECTION 2.17.

 

Payments

     25   

SECTION 2.18.

 

Taxes

     25   

SECTION 2.19.

 

Assignment of Loans and Commitments Under Certain Circumstances

     28   

SECTION 2.20.

 

[Reserved]

     28   

SECTION 2.21.

 

[Reserved]

     28   

SECTION 2.22.

 

[Reserved]

     28   

SECTION 2.23.

 

Defaulting Lender

     28   

ARTICLE III        REPRESENTATIONS AND WARRANTIES

     29   

SECTION 3.01.

 

Organization

     29   

SECTION 3.02.

 

Authorization

     30   

SECTION 3.03.

 

Enforceability

     30   

SECTION 3.04.

 

Governmental Approvals

     30   

SECTION 3.05.

 

No Conflict

     30   

SECTION 3.06.

 

Financial Statements

     30   

SECTION 3.07.

 

No Defaults

     30   

SECTION 3.08.

 

Litigation

     31   

SECTION 3.09.

 

No Material Adverse Change

     31   

SECTION 3.10.

 

Employee Benefit Plans

     31   

SECTION 3.11.

 

Title to Properties; Possession Under Leases

     31   

SECTION 3.12.

 

Investment Company Act

     32   

SECTION 3.13.

 

Tax Returns

     32   

SECTION 3.14.

 

Compliance with Laws and Agreements

     32   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 3.15.

 

No Material Misstatements

     32   

SECTION 3.16.

 

Use of Proceeds; Federal Reserve Regulations

     32   

SECTION 3.17.

 

No Trusts

     32   

SECTION 3.18.

 

Solvency

     33   

SECTION 3.19.

 

FCPA

     33   

SECTION 3.20.

 

Sanctions

     33   

ARTICLE IV        CONDITIONS

     33   

SECTION 4.01.

 

Conditions Precedent to the Effective Date

     33   

SECTION 4.02.

 

Conditions Precedent to the Closing Date

     34   

SECTION 4.03.

 

Determinations under Sections 4.01 and 4.02

     35   

ARTICLE V          AFFIRMATIVE COVENANTS

     36   

SECTION 5.01.

 

Financial Statements, Reports, etc

     36   

SECTION 5.02.

 

Pari Passu Ranking

     37   

SECTION 5.03.

 

Maintenance of Properties

     37   

SECTION 5.04.

 

Obligations and Taxes

     37   

SECTION 5.05.

 

Insurance

     37   

SECTION 5.06.

 

Existence; Businesses and Properties

     37   

SECTION 5.07.

 

Compliance with Laws

     37   

SECTION 5.08.

 

Default Notices

     38   

ARTICLE VI         NEGATIVE COVENANTS

     38   

SECTION 6.01.

 

Liens

     38   

SECTION 6.02.

 

Consolidation, Merger, Sale of Assets, etc

     39   

SECTION 6.03.

 

Financial Undertaking

     39   

SECTION 6.04.

 

Change in Business

     39    ARTICLE VII        EVENTS OF DEFAULT      40    ARTICLE
VIII       SUBSIDIARY GUARANTEES      43    ARTICLE IX          THE
ADMINISTRATIVE AGENT      43   

SECTION 9.01.

 

Authorization and Action

     43   

SECTION 9.02.

 

Administrative Agent’s Reliance, Etc

     44   

SECTION 9.03.

 

Posting of Communications

     44   

SECTION 9.04.

 

The Administrative Agent Individually

     46   

SECTION 9.05.

 

Indemnification

     46   

SECTION 9.06.

 

Successor Administrative Agent

     46    ARTICLE X            MISCELLANEOUS      47   

SECTION 10.01.

 

Notices

     47   

SECTION 10.02.

 

Survival of Agreement

     48   

SECTION 10.03.

 

Binding Effect

     48   

SECTION 10.04.

 

Successors and Assigns

     48   

SECTION 10.05.

 

Expenses; Indemnity

     51   

SECTION 10.06.

 

Right of Setoff

     52   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 10.07.

 

Applicable Law

     53   

SECTION 10.08.

 

Waivers; Amendment

     53   

SECTION 10.09.

 

Interest Rate Limitation

     54   

SECTION 10.10.

 

Entire Agreement

     54   

SECTION 10.11.

 

Waiver of Jury Trial

     54   

SECTION 10.12.

 

Severability

     55   

SECTION 10.13.

 

Counterparts

     55   

SECTION 10.14.

 

Headings

     55   

SECTION 10.15.

 

Jurisdiction, Consent to Service of Process

     55   

SECTION 10.16.

 

[Reserved]

     56   

SECTION 10.17.

 

National Security Laws

     56   

SECTION 10.18.

 

Confidentiality

     56   

 

References    Exhibit A    Assignment and Assumption Exhibit B    Administrative
Questionnaire Exhibit C    Solvency Certificate Exhibit D    Form of Subsidiary
Guarantee Schedule I    Pricing Schedule Schedule II    Lenders and Commitments
Schedule 3.08    Litigation Schedule 6.01(a)    Existing Liens

 

iii



--------------------------------------------------------------------------------

364-DAY BRIDGE TERM LOAN AGREEMENT dated as of July 25, 2014 (as the same may be
amended, modified or supplemented from time to time, this “Agreement”), among
ALCOA INC., a Pennsylvania corporation (the “Borrower”), the Lenders (such term
and each other capitalized term used but not defined herein having the meaning
ascribed thereto in Article I) and MORGAN STANLEY SENIOR FUNDING, INC., as
Administrative Agent for the Lenders.

WHEREAS, the Borrower has requested that the Lenders make available a 364-day
senior unsecured bridge term loan facility; and

WHEREAS, the Lenders are willing to make available to the Borrower such 364-day
senior unsecured bridge term loan facility upon the terms and subject to the
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS AND CONSTRUCTION

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“Acquired Business” shall mean, collectively, the Target together with its
Subsidiaries.

“Acquired Business Material Adverse Effect” shall mean any event, change,
circumstance, condition, occurrence, effect or state of facts that has had or is
reasonably likely to have, individually or in the aggregate, a material adverse
effect on the assets, properties, business, condition (financial or otherwise)
or results of operations of the Group, taken as a whole; provided, however, that
none of the following (including any event, change, circumstance, condition,
occurrence, effect or state of facts to the extent arising out of the following)
shall be deemed, either individually or in the aggregate, to constitute an
Acquired Business Material Adverse Effect: (i) any general condition or event
affecting the industries or markets (including customers) in which any member of
the Group conducts operations; (ii) any general economic, capital market,
financial, political or regulatory conditions, worldwide or in the countries in
which the Group conducts operations; (iii) any occurrence, outbreak, escalation
or material worsening of war, armed hostilities, acts of terrorism (including
cyber terrorism), or any national or international calamity, crisis or emergency
(including natural disasters), or any governmental or other response to any of
the foregoing, in each case whether or not involving the countries in which the
Group conducts operations; (iv) any event, change, occurrence, effect or state
of facts related to or resulting from the Transactions (as defined in the
Acquisition Agreement) or the announcement or pendency thereof (including any
(A) actions by customers, suppliers or competitors, (B) loss of personnel,
suppliers or customers, or (C) the delay or cancellation of orders for services
and products); (v) any change (or proposed change) in applicable accounting
requirements or principles or applicable Laws, after the date of the Acquisition
Agreement; (vi) any action taken (or omitted to be taken) by any member of the
Group to the extent expressly required by the Acquisition Agreement or, at the
Borrower’s express written request; (vii) any failure to meet financial
projections (but not excluding any of the reasons for or factors contributing to
any such failure); (viii) any event, change, occurrence, effect or state of
facts to the extent resulting from a material, uncured breach of the Acquisition
Agreement by the Borrower; and (ix) any event, change, occurrence, effect or
state of facts resulting from the identity of the Borrower or its Affiliates (as
defined in the Acquisition Agreement); provided, further, that any event,
change, occurrence, effect or state of facts set forth in clauses (i), (ii) and
(iii) above may be taken into account in determining whether there is or has
been an Acquired Business Material Adverse Effect to the extent (but



--------------------------------------------------------------------------------

only to the extent) that such event, change, occurrence, effect or state of fact
has had or is reasonably likely to have, individually or in the aggregate, a
disproportionately adverse effect on the Group, taken as a whole, compared to
other similarly situated companies in the industries in which the Group
operates. Each capitalized term used in the definition of “Acquired Business
Material Adverse Effect” and not defined in any other provision of this
Agreement has the meaning given thereto in the Acquisition Agreement (as of
June 25, 2014).

“Acquisition” shall mean the acquisition of the Target by the Borrower, directly
or indirectly through one or more of its Subsidiaries (including Acquisition
Sub), pursuant to the Acquisition Agreement.

“Acquisition Agreement” shall mean that certain Share Purchase Agreement, dated
as of June 25, 2014, among the Borrower, Acquisition Sub, the Seller and Oak
Hill Capital Partners III, L.P. and Oak Hill Capital Management Partners III,
L.P., collectively, as the Seller Representative (including all annexes and
exhibits thereto and all material documents related to the consummation of the
Acquisition, as amended, modified and supplemented in accordance with the terms
hereof).

“Acquisition Agreement Representations” shall mean the representations made by
or on behalf of the Acquired Business in the Acquisition Agreement as are
material to the interests of the Lenders, but only to the extent that the
Borrower (or a Subsidiary thereof, including Acquisition Sub) has the right
(taking into account any applicable cure periods) to terminate its obligations
to consummate the Acquisition under the Acquisition Agreement (pursuant to the
terms thereof) as a result of a breach of such representations in the
Acquisition Agreement.

“Acquisition Sub” shall mean Alcoa IH Limited, a private company limited by
shares incorporated under the laws of England and Wales and a wholly-owned
Subsidiary of the Borrower.

“Administrative Agent” shall mean MSSF, in its capacity as administrative agent
for the Lenders hereunder.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Applicable Margin” has the meaning assigned to such term in Schedule I.

“Approved Electronic Platform” shall have the meaning assigned to such term in
Section 9.03(b).

“Approved Fund” shall have the meaning assigned to such term in
Section 10.04(b).

“Arranger” shall mean MSSF, in its capacity as sole lead arranger and sole
bookrunner.

“Asset Sale” shall mean a sale, transfer, license, lease or other disposition
(including as a result of a Casualty Event) on or after June 25, 2014, by the
Borrower or any of its Subsidiaries of any property (other than (i) the sale of
inventory, receivables or other assets, in each case, in the ordinary course of
business and (ii) dispositions having net cash proceeds of less than
$250,000,000 in the aggregate for all such transactions consummated following
such date).

 

2



--------------------------------------------------------------------------------

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit A or such other form as shall be approved by
the Administrative Agent.

“Base Rate” shall mean, for any day, the rate determined by the Administrative
Agent as the fluctuating interest rate per annum as shall be in effect from time
to time, which rate per annum shall be equal at all times to the highest of the
following:

(a) the Prime Rate;

(b) 0.5% per annum plus the Federal Funds Rate; and

(c) the LIBO Rate for a one-month Interest Period commencing on such day plus
1.0%.

Any change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Rate or the LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Rate or the LIBO Rate,
respectively.

“Base Rate Borrowing” shall mean a Borrowing comprised of Base Rate Loans.

“Base Rate Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Base Rate in accordance with the provisions of Article II.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“Borrowing” shall mean any group of Loans of a single Type, made, converted or
continued on the same date and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect.

“Borrowing Subsidiary” shall mean, at any time, each wholly-owned Subsidiary of
the Borrower that has been designated by the Borrower as a Borrowing Subsidiary
under, and in accordance with, the Existing Five-Year Credit Agreement and that
has undertaken the obligations of a Borrowing Subsidiary pursuant to
Section 10.04(f) thereof.

“Business Day” shall mean a day of the year on which banks are not required or
authorized to close in New York City and if the applicable Business Day relates
to notices, determinations, fundings and payments in connection with the LIBO
Rate or any LIBOR Loan, a day on which deposits in Dollars are also carried on
in the London interbank market.

“Casualty Event” any event that gives rise to the receipt by the Borrower or any
Subsidiary of any insurance proceeds or condemnation awards in respect of any
equipment, fixed assets or real property (including any improvements thereon) to
replace or repair such equipment, fixed assets or real property.

“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code.

 

3



--------------------------------------------------------------------------------

“CLO” shall have the meaning assigned to such term in Section 10.04(b).

“Closing Date” shall mean the Business Day on which the conditions specified in
Section 4.02 are satisfied (or waived in accordance with Section 10.08) and on
which the Borrowings are made.

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Loans to the Borrower as set forth in this Agreement in the
aggregate principal amount not to exceed the amount set forth opposite such
Lender’s name on Schedule II or in any Assignment and Assumption pursuant to
which such Lender first becomes a Lender hereunder, as the same may be
terminated or reduced from time to time pursuant to Section 2.10, Section 2.11
or Section 2.23(d). As of the date hereof, the initial amount of the Total
Commitment is $2,500,000,000.

“Commitment Fees” shall have the meaning assigned to such term in
Section 2.06(a).

“Commitment Termination Date” shall mean April 3, 2015.

“Committed Financing” shall mean any committed but unfunded term loan or similar
agreement in connection with financing the Acquisition, to the extent that the
conditions precedent to availability of such facility are no more restrictive
than the conditions precedent to availability of the Facility in Article IV of
this Agreement.

“Consolidated Net Tangible Assets” shall mean at any time, the aggregate amount
of assets (less applicable reserves and other properly deductible items) of the
Borrower and its consolidated Subsidiaries adjusted for inventories on the basis
of cost (before application of the “last-in first-out” method of determining
cost) or current market value, whichever is lower, and deducting therefrom
(a) all current liabilities of such corporation and its consolidated
Subsidiaries except for (i) notes and loans payable (including commercial
paper), (ii) current maturities of long-term debt and (iii) current maturities
of obligations under capital leases and (b) all goodwill, trade names, patents,
unamortized debt discount and expenses of such corporation and its consolidated
Subsidiaries (to the extent included in said aggregate amount of assets) and
other like intangibles, all as set forth in the most recent consolidated balance
sheet of the Borrower and its consolidated Subsidiaries, delivered to the
Administrative Agent pursuant to Section 5.01, computed and consolidated in
accordance with GAAP.

“Consolidated Net Worth” shall mean at any time, the consolidated net worth of
the Borrower and its consolidated Subsidiaries at such time (including minority
interests), computed and consolidated in accordance with GAAP.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of Voting Stock, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Debt Issuance” shall mean the borrowing or other incurrence of Indebtedness for
borrowed money (including the sale or issuance of debt securities), in each
case, by the Borrower or any of its Subsidiaries, other than Excluded Debt.

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

 

4



--------------------------------------------------------------------------------

“Defaulting Lender” shall mean, at any time, subject to Section 2.23, (i) any
Lender that has failed to comply with its obligations under this Agreement to
make a Loan or make any other payment due hereunder (each a “funding
obligation”), unless such Lender has notified the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding has not been
satisfied (which conditions precedent, together with the applicable default, if
any, will be specifically identified in such writing) or is the subject of a
specifically identified good faith dispute, (ii) any Lender that has notified
the Administrative Agent or the Borrower in writing, or has stated publicly,
that it does not intend to comply with its such funding obligations hereunder,
unless such writing or statement states that such position is based on such
Lender’s determination that one or more conditions precedent to funding cannot
be satisfied (which conditions precedent, together with the applicable default,
if any, will be specifically identified in such writing or public statement),
(iii) any Lender that has defaulted on its funding obligations under any other
loan agreement or credit agreement or other similar/other financing agreement,
(iv) any Lender that has, for three or more Business Days after written request
of the Administrative Agent or the Borrower, failed to confirm in writing to the
Administrative Agent or the Borrower that it will comply with its prospective
funding obligations hereunder (provided, that such Lender will cease to be a
Defaulting Lender pursuant to this clause (iv) upon the Administrative Agent’s
or the Borrower’s receipt of such written confirmation), or (v) any Lender with
respect to which a Lender Insolvency Event has occurred and is continuing with
respect to such Lender or its Parent Company. Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any of clauses
(i) through (v) above will be conclusive and binding absent manifest error, and
such Lender will be deemed to be a Defaulting Lender (subject to Section 2.23)
upon notification of such determination by the Administrative Agent to the
Borrower and the Lenders.

“Duration Fees” shall have the meaning assigned to such term in Section 2.06(b).

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary of the Borrower that is organized
under the laws of the United States of America, any state thereof or the
District of Columbia.

“Effective Date” shall mean the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.08).

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a person.

“Equity Issuance” shall mean the issuance of any Equity Interests (including
equity-linked securities and any warrants, options or other rights entitling the
holder thereof to purchase or acquire any such Equity Interest) by the Borrower
or any of its Subsidiaries, other than (x) issuances pursuant to employee or
director stock plans or other similar compensation arrangements or upon
conversion or exercise of outstanding securities or options, (y) issuances to
the Seller pursuant to the Acquisition Agreement and (z) issuances to the
Borrower or any Subsidiary of the Borrower.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that is a member of a group of which the Borrower is a member and which is
treated as a single employer under Section 414 of the Code.

 

5



--------------------------------------------------------------------------------

“ERISA Event” shall mean (i) any Reportable Event; (ii) the adoption of any
amendment to a Plan that would require the provision of security pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA; (iii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived;
(iv) the filing pursuant to Section 412(d) of the Code or Section 302(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (v) the incurrence of any liability under Title IV of ERISA
with respect to the termination of any Plan or the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; (vi) the receipt by the Borrower or any ERISA Affiliate from
the PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(vii) the receipt by the Borrower or any ERISA Affiliate of any notice
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; (viii) the occurrence of a “prohibited
transaction” with respect to which the Borrower or any of its subsidiaries is a
“disqualified person” (within the meaning of Section 4975 of the Code) or with
respect to which the Borrower or any such subsidiary could otherwise be liable;
(ix) any other similar event or condition with respect to a Plan or
Multiemployer Plan that could result in liability of the Borrower and (x) any
Foreign Benefit Event.

“Event of Default” shall have the meaning assigned to such term in Article VII.

“Exchange Act Reports” shall mean the Annual Report of the Borrower on Form 10-K
for the year ended December 31, 2013, the Quarterly Reports of the Borrower on
Form 10-Q for the quarters ended March 31, 2014 and June 30, 2014, and all
current reports of the Borrower on Form 8-K dated January 1, 2014 to the
Effective Date, filed by the Borrower with the SEC pursuant to the Securities
Exchange Act of 1934.

“Excluded Debt” shall mean (i) intercompany Indebtedness among the Borrower
and/or its Subsidiaries, (ii) ordinary course foreign credit lines existing as
of the date hereof, (iii) Indebtedness incurred pursuant to Permitted
Financings, (iv) other Indebtedness (other than the Permanent Financing) in an
aggregate principal amount up to $100,000,000 and (v) Indebtedness funded
pursuant to any Committed Financing to the extent that the Commitments have been
previously reduced pursuant to Section 2.11(c) by the committed amounts
thereunder in an amount equal to such funded Indebtedness.

“Excluded Subsidiary” shall mean (i) any Foreign Subsidiary and (ii) any
Domestic Subsidiary that is a Subsidiary of a Foreign Subsidiary, in each case,
to the extent that such Subsidiary does not guarantee the obligations of the
Borrower under the Existing Five-Year Credit Agreement.

“Excluded Taxes” shall mean (i) any Taxes based upon, or measured by, any
Lender’s, any Transferee’s or the Administrative Agent’s net income, net
receipts, net profits, net worth or capital (including franchise or similar
Taxes imposed in lieu of such Taxes), but only to the extent such Taxes are
imposed by a taxing authority (a) in a jurisdiction (or political subdivision
thereof) under the laws of which such Lender, Transferee or the Administrative
Agent is organized or incorporated, (b) in a jurisdiction (or political
subdivision thereof) in which such Lender, Transferee or the Administrative
Agent does business, or (c) in a jurisdiction (or political subdivision thereof)
in which such Lender, Transferee or the Administrative Agent maintains a lending
office (or branch), (ii) any franchise Taxes, branch Taxes or branch profits
Taxes imposed by the United States or any similar Taxes imposed by any
jurisdiction (or political subdivision thereof) described in clause (i) or in
which the Borrower is located, (iii) with regard to any Lender or Transferee,
any withholding Tax that is (a) imposed on amounts payable to such Lender or
Transferee because such Lender or Transferee designates a new lending office,
except to the extent that such Lender or Transferee was entitled, at the time of
designation of a new lending office (or assignment), to receive such additional
amounts from the Borrower pursuant to Section 2.18(a),

 

6



--------------------------------------------------------------------------------

or (b) attributable to such Lender’s or Transferee’s failure to comply with
Section 2.18(g), (h) or (i), as applicable, (iv) any Tax that is found in a
final, non-appealable judgment by a court of competent jurisdiction to have been
imposed solely as a result of any Lender’s Transferee’s or the Administrative
Agent’s gross negligence or willful misconduct and (v) any withholding Taxes
imposed under FATCA.

“Existing Five-Year Credit Agreement” shall mean the Five-Year Revolving Credit
Agreement dated as of July 25, 2014, among the Borrower, the lenders and issuers
named therein, Citibank, N.A., as administrative agent, and the other parties
thereto (as the same may be further amended, supplemented, restated or otherwise
modified from time to time).

“Facility” shall mean the Commitments and the provisions herein related to the
Loans.

“FATCA” shall mean Sections 1471 through 1474 of the Code (or any amended or
successor provision of the Code that is substantively comparable and not
materially more onerous to comply with); any applicable intergovernmental
agreement entered into in respect thereof; any current or future regulations,
administrative guidance or official interpretations thereof; and any agreement
entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.

“Fee Letter” shall mean that certain Fee Letter, dated as of June 25, 2014,
between the Borrower and the Arranger.

“Financial Officer” of any corporation shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such corporation.

“Foreign Benefit Event” shall mean (a) with respect to any Foreign Pension Plan,
(i) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (ii) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments, (iii) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee to administer any such Foreign Pension
Plan, or to the insolvency of any such Foreign Pension Plan and (iv) the
incurrence of any liability of the Borrower under applicable law on account of
the complete or partial termination of such Foreign Pension Plan or the complete
or partial withdrawal of any participating employer therein and (b) with respect
to any Foreign Plan, (i) the occurrence of any transaction that is prohibited
under any applicable law and could result in the incurrence of any liability by
the Borrower, or the imposition on the Borrower of any fine, excise tax or
penalty resulting from any noncompliance with any applicable law and (ii) any
other event or condition that could reasonably be expected to result in
liability of the Borrower.

“Foreign Disposition” shall have the meaning assigned to such term in
Section 2.11(b)(ii).

 

7



--------------------------------------------------------------------------------

“Foreign Pension Plan” shall mean any benefit plan which under applicable law is
required to be funded through a trust or other funding vehicle other than a
trust or funding vehicle maintained exclusively by a Governmental Authority.

“Foreign Plan” shall mean any plan or arrangement established or maintained
outside the United States for the benefit of present or former employees of the
Borrower.

“Foreign Subsidiary” shall mean (i) any direct or indirect Subsidiary that is
not a Domestic Subsidiary or (ii) any direct and indirect Domestic Subsidiary
that is treated as a disregarded entity for United States federal income tax
purposes and substantially all of whose assets consist (directly or indirectly
through disregarded entities) of the capital stock and/or Indebtedness of one or
more Subsidiaries that are CFCs.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“Governmental Authority” shall mean any nation, sovereign or government, any
state, province or other political subdivision thereof and any entity or
authority exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, including any central
bank or stock exchange.

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing any Indebtedness of any other person,
whether directly or indirectly, and including any obligation of such person,
direct or indirect, to purchase or pay such Indebtedness or to purchase any
security for the payment of such Indebtedness; provided, however, that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business.

“IFRS” means the International Financial Reporting Standards set by the
International Accounting Standards Board (or the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or the SEC, as
the case may be) or any successor thereto, as in effect from time to time.

“Indebtedness” of any person at any time shall mean, without duplication,
(a) all obligations for money borrowed or raised, all obligations (other than
accounts payable and other similar items arising in the ordinary course of
business) for the deferred payment of the purchase price of property, and all
capital lease obligations which, in each case, in accordance with GAAP, would be
included in determining total liabilities as shown on the liability side of the
balance sheet of such person and (b) all Guarantees of such person.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to it in Section 10.05(c).

“Index Debt” shall mean the senior, unsecured, non-credit enhanced, long–term
Indebtedness for borrowed money of the Borrower.

“Index Debt Ratings” shall mean, as of any date, the most recently announced
rating for any Index Debt by S&P or by Moody’s.

“Interest Election Request” has the meaning specified in Section 2.04(a).

 

8



--------------------------------------------------------------------------------

“Interest Payment Date” shall mean, with respect to any Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a LIBOR Borrowing with an Interest Period of more than three
months’ duration, each day that would have been an Interest Payment Date had
successive Interest Periods of three months’ duration been applicable to such
Borrowing, and, in addition, the effective date of any continuation of such
Borrowing in its existing Type or conversion of such Borrowing to a Borrowing of
a different Type, and the Maturity Date.

“Interest Period” shall mean (a) as to any LIBOR Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as the case may be, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter, as the Borrower to which such Loan is made may elect;
provided, however, that the Borrower may not elect any Interest Period that ends
after the Maturity Date, and (b) as to any Base Rate Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as the case may be, and
ending on the earliest of (i) the next succeeding
March 31, June 30, September 30 or December 31, (ii) the Maturity Date and
(iii) the date such Borrowing is prepaid in accordance with Section 2.10 or
2.11; provided, however, that in each case of clauses (a) and (b) above, if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a LIBOR Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day.

“Lenders” shall mean (a) the financial institutions or other entities listed on
Schedule II (other than any such financial institution or other entity that has
ceased to be a party hereto pursuant to an Assignment and Assumption or
otherwise) and (b) any financial institution or other entity that has become a
party hereto pursuant to an Assignment and Assumption.

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) a Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment. Notwithstanding anything to the contrary above, a
Lender will not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any stock in such Lender or its Parent Company by any
Governmental Authority.

“LIBO Rate” shall mean, with respect to any LIBOR Borrowing for any Interest
Period, an interest rate (rounded upwards, if necessary, to the next 1/100 of
1%) equal to the offered rate for deposits in Dollars for a period equal to the
Interest Period for such LIBOR Borrowing that appears on the Reuters LIBOR01
Page (or any page that can reasonably be considered a replacement page) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period. The Administrative Agent shall determine
the LIBO Rate and such determination shall be conclusive absent manifest error.

“LIBOR Borrowing” shall mean a Borrowing comprised of LIBOR Loans.

“LIBOR Loan” shall mean any Loan during any period in which it bears interest
based on the LIBO Rate in accordance with the provisions of Article II.

 

9



--------------------------------------------------------------------------------

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.

“Loan Documents” shall mean, collectively, this Agreement, the Notes (if any),
each Subsidiary Guarantee (if any) and each certificate, agreement or document
executed by the Borrower or any Subsidiary Guarantor and delivered to the
Administrative Agent or any Lender in connection with or pursuant to any of the
foregoing.

“Loans” shall mean the loans made by the Lenders pursuant to this Agreement.
Each Loan shall be a LIBOR Loan or a Base Rate Loan.

“Material Adverse Effect” shall mean a materially adverse effect on the
business, assets, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole, or a material impairment of the ability of the
Borrower to perform any of its obligations under this Agreement.

“Maturity Date” shall mean the earlier of (a) the date that is 364 days from the
Closing Date or, if such date is not a Business Day, then the immediately
preceding Business Day and (b) the date on which the Obligations become due and
payable pursuant to Article VII.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“MSSF” shall mean Morgan Stanley Senior Funding, Inc.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate (other
than one considered an ERISA Affiliate only pursuant to subsection (m) or (o) of
Section 414 of the Code) is making or accruing an obligation to make
contributions, or has within any of the preceding five plan years made or
accrued an obligation to make contributions.

“Net Cash Proceeds” shall mean, with respect to any Asset Sale, Debt Issuance or
Equity Issuance, (a) the proceeds (including, in the case of any Casualty Event,
insurance, condemnation or similar proceeds) in cash or cash equivalents
received (including in the case of any Debt Issuance or Equity Issuance, into
escrow (and the term “receives” as used in Section 2.11(b) shall be construed
accordingly)) in respect of such event, including any cash received in respect
of any non-cash proceeds (but only as and when received), in each case, net of
(b) the sum, without duplication, of (i) all fees and out-of-pocket expenses,
including attorney, accountant, auditor, printer, SEC filing, brokerage,
consultant, investment banking, advisory, placement, arranger or underwriting
discounts, commissions, fees and expenses and any other customary fees and
expenses actually incurred by the Borrower and its Subsidiaries in connection
with such event, (ii) survey costs, title insurance premiums, and search and
recording charges, (iii) the amount of all Taxes, including sales, transfer,
deed or mortgage recording taxes, paid or payable by the Borrower and its
Subsidiaries as a result thereof (including any Taxes imposed as a result of the
repatriation of any such Net Cash Proceeds), and any other payment required by
applicable law, rule or regulation as a result of such event, (iv) in the case
of an Asset Sale and with respect to clause (C), an Equity Issuance, (A) the
amount of all payments required to be made by the Borrower and its Subsidiaries
as a result of such event to repay indebtedness (including premiums or
penalties) or pay other obligations in each case secured by such assets or
otherwise subject to mandatory prepayment as a result of such event, (B) the
amount of any reserves established by the Borrower and its Subsidiaries, in
accordance with GAAP, to fund purchase price adjustment, indemnification and
other

 

10



--------------------------------------------------------------------------------

contingent liabilities in connection therewith, (C) if such Asset Sale is by a
non-wholly owned Subsidiary, the pro rata portion of the Net Cash Proceeds
thereof (calculated without regard to this clause (C)) attributable to minority
interests and not available for distribution to or for the account of the
Borrower or a wholly owned Subsidiary as a result thereof and (v) any
liabilities associated with such asset or assets and retained by the Borrower or
any Subsidiary after such sale or other disposition thereof, including pension
and other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction. For purposes of this definition, in the event any contingent
liability reserve established with respect to any event as described in clause
(b)(iv)(B) above shall be reduced, the amount of such reduction shall, except to
the extent such reduction is made as a result of a payment having been made in
respect of the contingent liabilities with respect to which such reserve has
been established, be deemed to be receipt, on the date of such reduction, of Net
Cash Proceeds in respect of such event.

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Note” shall have the meaning given such term in Section 2.05(e).

“Obligations” shall mean, collectively, the Loans and all other amounts,
obligations, covenants and duties owing by the Borrower to the Administrative
Agent, any Lender or any Indemnitee, of every type and description (whether by
reason of an extension of credit, loan, guaranty, indemnification or otherwise),
present or future, arising under this Agreement or any other Loan Document,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired and whether or not evidenced by any note, guaranty or other instrument
or for the payment of money and other fees, interest, charges, expenses,
attorneys’ fees and disbursements, and other sums chargeable to the Borrower
under this Agreement or any other Loan Document.

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any person owning, beneficially or of record, directly or indirectly, a majority
of the stock of such Lender.

“Patriot Act” shall have the meaning given such term in Section 4.02(f).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Permanent Financing” shall mean any unsecured debt securities, term loans,
equity securities or equity-linked securities (or any combination thereof)
issued or incurred by the Borrower to finance the Acquisition (other than the
Loans).

“Permitted Financings” shall mean (i) the arrangement or renewal of accounts
receivable sale or securitization programs, (ii) the refinancing or renewal of
the Existing Five-Year Credit Agreement (provided that (x) any such refinancing
thereof shall be in consultation with the Arranger and (y) the aggregate
commitments thereunder shall not be increased by more than $500,000,000) or
bilateral lines of credit, (iii) the issuance of commercial paper or other
short-term debt programs, including, without limitation, any domestic or foreign
working capital facility and the incurrence of Indebtedness under existing
credit facilities (up to the committed amounts under such facilities as of the
date hereof), (iv) the refinancing of Indebtedness in the ordinary course of
business (in amounts not to exceed the amounts of the loans and commitments
thereunder as of the date hereof (taking into account any “incremental” or
similar provisions contained therein), (v) the arrangement, renewal or amendment
of any federal new markets tax credit program or any federal subsidized loans
for one or more U.S. facilities of

 

11



--------------------------------------------------------------------------------

the Borrower or its Subsidiaries, and (v) in connection with any joint ventures
of the Borrower, the arrangement, renewal or amendment of any project financing
by the Borrower, its Subsidiaries or any joint venture entity (or entities).

“person” shall mean any natural person, corporation organization, business
trust, joint venture, association, company, partnership or government, or any
agency or political subdivision thereof.

“Plan” shall mean any pension plan (other than a Multiemployer Plan) subject to
the provisions of Title IV of ERISA or Section 412 of the Code which is
maintained for employees of the Borrower or any ERISA Affiliate.

“Prime Rate” shall mean the rate of interest per annum from time to time
published in the “Money Rates” section of The Wall Street Journal as being the
“Prime Lending Rate” or, if more than one rate is published as the Prime Lending
Rate, then the highest of such rates (it being understood that each change in
the Prime Rate shall be effective as of the date of publication in The Wall
Street Journal of a “Prime Lending Rate” that is different from that published
on the preceding Business Day); provided, that in the event that The Wall Street
Journal shall, for any reason, fail or cease to publish the “Prime Lending
Rate”, the Administrative Agent shall choose a reasonably comparable index or
source to use as the basis for the Prime Lending Rate.

“Ratable Portion” or “ratably” shall mean, with respect to any Lender, the
percentage obtained by dividing (i) the amount of the Commitments, or, after the
Closing Date, the outstanding aggregate principal amount of Loans, of such
Lender by (ii) the amount of the aggregate Commitments or, after the Closing
Date, aggregate principal amount of Loans then outstanding.

“Register” shall have the meaning given such term in Section 2.05(b).

“Regulation U” shall mean Regulation U of the Board or any Governmental
Authority succeeding to its functions, as in effect from time to time.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such person and such person’s Affiliates.

“Reportable Event” shall mean any reportable event as defined in Section 4043(b)
of ERISA or the regulations issued thereunder with respect to a Plan (other than
a Plan maintained by an ERISA Affiliate which is considered an ERISA Affiliate
only pursuant to subsection (m) or (o) of Section 414 of the Code).

“Required Lenders” shall mean, at any time, if there are Loans outstanding,
Lenders holding Loans representing more than 50% of the sum of the aggregate
principal amount of all Loans at such time, or if there are no Loans
outstanding, Lenders holding in excess of 50% of the Commitments. A Defaulting
Lender shall not be included in the calculation of “Required Lenders.”

“Responsible Officer” of any corporation shall mean any executive officer or
Financial Officer of such corporation and any other officer or similar official
thereof responsible for the administration of the obligations of such
corporation in respect of this Agreement.

“Restricted Subsidiary” shall mean any consolidated Subsidiary of the Borrower
which owns any manufacturing plant or manufacturing facility located in the
United States, except any such plant or facility which, in the opinion of the
Board of Directors of the Borrower, is not of material

 

12



--------------------------------------------------------------------------------

importance to the business of the Borrower and its Restricted Subsidiaries,
taken as a whole, excluding any such Subsidiary which (a) is principally engaged
in leasing or financing receivables, (b) is principally engaged in financing the
Borrower’s operations outside the United States or (c) principally serves as a
partner in a partnership.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw Hill
Financial Inc.

“Sanctioned Country” shall have the meaning assigned to such term in
Section 3.20(a).

“Sanctioned Person” shall have the meaning assigned to such term in
Section 3.20(a).

“Sanctions” means sanctions administered or enforced by the U.S. Department of
Treasury’s Office of Foreign Assets Control, the United Nations Security
Council, the European Union or Her Majesty’s Treasury of the United Kingdom.

“SEC” shall mean the Securities and Exchange Commission (or any successor
agency).

“Securities Act” shall have the meaning assigned to such term in
Section 4.02(d).

“Seller” shall mean FR Acquisition Finance Subco (Luxembourg), S.à.r.l., a
private limited liability company incorporated under the laws of Luxembourg.

“Solvency Certificate” shall mean a certificate from a Financial Officer of the
Borrower demonstrating the solvency (on a consolidated basis) of the Borrower
and its Subsidiaries as of the Closing Date, on a pro forma basis for the
Transactions, substantially in the form of Exhibit C hereto.

“Solvent” shall mean, with respect to the Borrower and its Subsidiaries, (a) the
fair value of the assets of the Borrower and its Subsidiaries, on a consolidated
basis, exceeds, on a consolidated basis, their debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of the Borrower and its Subsidiaries, on a consolidated basis, is
greater than the amount that will be required to pay the probable liability, on
a consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) the Borrower and its Subsidiaries, on a consolidated basis, are
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such liabilities become absolute and matured; and (d) the Borrower and its
Subsidiaries, on a consolidated basis, are not engaged in, and are not about to
engage in, business for which they have unreasonably small capital. For purposes
hereof, the amount of any contingent liability at any time shall be computed as
the amount that would reasonably be expected to become an actual and matured
liability.

“Specified Default” shall mean any Default or Event of Default under clause (b),
(d) (solely with respect to breaches of Section 5.06(a), Section 6.01 and 6.02),
(f), (g) or (h) of Article VII.

“Specified Representations” shall mean the representations and warranties in
Sections 3.02, 3.03, 3.04, 3.05(a) (limited to any applicable law to the extent
a conflict described in Section 3.05(a) results or would reasonably be expected
to result in a material adverse effect on the rights or remedies of the Lenders
or the Administrative Agent under this Agreement or the other Loan Documents),
3.05(b) (solely with respect to execution and delivery of this Agreement and the
other Loan Documents), 3.05(c) (limited to any agreement or instrument with
respect to Indebtedness in a principal amount in excess of $100,000,000),
3.06(b) (solely with respect to the Borrower’s audited financial statements as
of December 31, 2013), 3.12, 3.16(b), 3.18, 3.19 and 3.20.

 

13



--------------------------------------------------------------------------------

“Subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity of
which securities or other ownership interests representing more than 50% of the
Voting Stock or more than 50% of the general partnership interests are, at the
time any determination is being made, owned, controlled or held by the parent or
one or more Subsidiaries of the parent or by the parent and one or more
Subsidiaries of the parent.

“Subsidiary Guarantee” shall mean a Subsidiary Guarantee executed by a
Subsidiary Guarantor in substantially the form of Exhibit D.

“Subsidiary Guarantor” shall mean any Subsidiary of the Borrower party to a
Subsidiary Guarantee.

“Target” shall mean, collectively, (i) FR Acquisitions Corporation (Europe)
Limited, a private company limited by shares incorporated under the laws of
England and Wales, and (ii) FR Acquisition Corporation (US), Inc., a Delaware
corporation.

“Taxes” shall mean any and all present or future taxes, levies, imposts,
deductions, charges or withholdings of a similar nature, and including,
(i) income, franchise, profits, gross receipts, minimum, alternative minimum,
estimated, ad valorem, value added, sales, use, service, real or personal
property, capital stock, license, payroll, withholding, disability, employment,
social security, workers compensation, unemployment compensation, utility,
mineral severance, excise, stamp, windfall profits, transfer and gains taxes,
(ii) customs, duties, imposts, charges, levies or other similar assessments of
any kind, and (iii) interest, penalties and additions to tax imposed with
respect thereto.

“Total Commitment” shall mean, at any time, the aggregate amount of the
Commitments, as in effect at such time.

“Transactions” shall mean (a) the Acquisition, (b) the execution, delivery and
performance of this Agreement and the other Loan Documents, (c) the borrowing of
the Loans and the use of the proceeds thereof, (d) the other transactions
contemplated by the Acquisition Agreement or the Loan Documents or related to
the foregoing and (e) the payment of the fees and expenses incurred in
connection with any of the foregoing.

“Transferee” shall mean any transferee or assignee of any Lender, including a
participation holder.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, “Rate” shall mean the LIBO Rate
and the Base Rate.

“Voting Stock” with respect to the stock of any person means stock of any class
or classes (however designated) having ordinary voting power for the election of
the directors of such person, other than stock having such power only by reason
of the occurrence of a contingency.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Terms Generally; Accounting Principles. (a) The definitions in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter

 

14



--------------------------------------------------------------------------------

forms. The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”. All references herein to Articles,
Sections, Exhibits and Schedules shall be deemed references to Articles and
Sections of, and Exhibits and Schedules to, this Agreement unless the context
shall otherwise require. The terms “Lender” and “Administration Agent” include
their respective successors.

(b) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, however, that, if the Borrower notifies the
Administrative Agent that it requests an amendment to any provision hereof to
eliminate the effect of any change in GAAP on the operation of such provision
(or if the Administrative Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP (provided
such change in GAAP occurs after the date hereof), then such provision shall be
interpreted on the basis of GAAP in effect immediately before such change became
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. If at any time the SEC permits or requires United States
reporting companies to use IFRS in lieu of GAAP for reporting purposes, the
Borrower may notify the Administrative Agent that it has elected to so use IFRS
in lieu of GAAP and, upon any such notice, references herein to GAAP shall
thereafter be construed to mean IFRS as in effect from time to time; provided
that, to the extent that such election would affect any financial ratio set
forth in this Agreement or requirements set forth in Section 5.01, (i) the
Borrower shall provide to the Administrative Agent financial statements and
other documents reasonably requested by the Administrative Agent or any Lender
setting forth a reconciliation with respect to such ratio or requirement made
before and after giving effect to such election and (ii) if the Borrower, the
Administrative Agent or the Required Lenders shall so request, the
Administrative Agent, the Required Lenders and the Borrower shall negotiate in
good faith to amend such ratio to preserve the original intent thereof in light
of such change.

ARTICLE II

THE CREDITS

SECTION 2.01. Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make Loans in Dollars to the Borrower on the
Closing Date in an aggregate amount not to exceed such Lender’s Commitment. Each
Lender’s Commitment (i) shall terminate immediately and without further action
on the Closing Date after giving effect to the funding of such Lender’s
Commitment on the Closing Date (whether or not fully drawn) and (ii) shall be
terminated or reduced from time to time pursuant to Section 2.10, 2.11 or
Section 2.23(d) or Article VII. Any amount borrowed under this Section 2.01 and
subsequently repaid or prepaid may not be reborrowed.

SECTION 2.02. Loans. (a) Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
respective applicable Commitments; provided, however, that the failure of any
Lender to make any Loan shall not in itself relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make any Loan required to
be made by such other Lender). The Loans comprising each Borrowing shall be in
an aggregate principal amount which is an integral multiple of $1,000,000 and
not less than $50,000,000 (or an aggregate principal amount equal to the
remaining balance of the applicable Commitments, as the case may be).

(b) Each Borrowing shall be comprised entirely of LIBOR Loans or Base Rate
Loans, as the Borrower may request pursuant to Section 2.03. Each Lender may at
its option fulfill its

 

15



--------------------------------------------------------------------------------

Commitment with respect to any Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided, however, that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement. Borrowings of more than one
Type may be outstanding at the same time. For purposes of the foregoing, Loans
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Loans.

(c) Each Lender shall make each Loan that is (A) a Base Rate Loan or (B) a LIBOR
Loan, to be made by it hereunder on the proposed date thereof by wire transfer
of immediately available funds to the Administrative Agent in New York, New
York, not later than 9:00 a.m., New York City time, and the Administrative Agent
shall by 11:00 a.m., New York City time, credit the amounts so received to the
general deposit account of the Borrower to which such Loan is to be made as the
Borrower may designate in a written notice to the Administrative Agent, or, if
such Loans are not made on such date because any condition precedent to a
Borrowing herein specified shall not have been met, return the amounts so
received to the respective Lenders. Unless the Administrative Agent shall have
received notice from a Lender prior to the time of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s portion
of such Borrowing, the Administrative Agent may assume that such Lender has made
such portion available to the Administrative Agent on the date of such Borrowing
in accordance with this paragraph (c) and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have made
such portion available to the Administrative Agent, such Lender and the Borrower
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at (i) in the case of the Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, a rate determined by the Administrative Agent
to represent its cost of overnight or short-term funds (which determination
shall be conclusive absent manifest error). If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Loan as part of such Borrowing for purposes of this Agreement.

(d) The occurrence of any Lender becoming a Defaulting Lender shall not relieve
any other Lender of its obligation to make a Loan or payment on such date but no
such other Lender shall be responsible for the failure of any Defaulting Lender
to make a Loan or payment required under this Agreement.

SECTION 2.03. Notice of Borrowings. In order to request a Borrowing, the
Borrower shall give written or telecopy notice (or telephone notice promptly
confirmed in writing or by telecopy) (a) in the case of a Base Rate Borrowing,
to the Administrative Agent not later than 12:00 noon, New York City time, one
Business Day before such proposed Borrowing or (b) in the case of a LIBOR
Borrowing to the Administrative Agent not later than 10:00 a.m., New York City
time, three Business Days before such proposed Borrowing. Such notice shall be
irrevocable and shall in each case refer to this Agreement and specify
(i) whether such Borrowing is to be a LIBOR Borrowing or a Base Rate Borrowing;
(ii) the date of such Borrowing (which shall be a Business Day) and the amount
thereof; and (iii) if such Borrowing is to be a LIBOR Borrowing, the Interest
Period with respect thereto. If no election as to the Type of Borrowing is
specified in any such notice, then such requested Borrowing shall be a Base Rate
Borrowing. If no Interest Period with respect to any LIBOR Borrowing is
specified in any such notice, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration. The Administrative Agent shall
promptly advise the Lenders of any notice given pursuant to this Section 2.03
and of each Lender’s portion of the requested Borrowing.

 

16



--------------------------------------------------------------------------------

SECTION 2.04. Interest Elections. (a) Subject to the terms and conditions set
forth in this Agreement, (a) at the option of the Borrower, each Borrowing
initially shall be of the Type specified in the Borrowing request and (b) each
LIBOR Borrowing shall have an initial Interest Period as specified in the
Borrowing request with respect to such Borrowing. Thereafter, the Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing in its existing Type and, in the case of a LIBOR Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing (each an “Interest
Election Request”).

(b) To make an Interest Election Request, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request signed by the
Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Sections 2.02 and 2.03:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a LIBOR
Borrowing; and

(iv) if the resulting Borrowing is a LIBOR Borrowing, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a LIBOR Borrowing but does not
specify an Interest Period, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a LIBOR Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be converted to a Base Rate Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as such Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a LIBOR Borrowing and (ii) unless repaid, each LIBOR Borrowing
shall be converted to a Base Rate Borrowing at the end of the Interest Period
applicable thereto.

(f) With respect to any LIBOR Borrowing, the Borrower shall not be entitled to
make an Interest Election Request which, if made, would result in an aggregate
of more than five separate Interest Periods outstanding under this Agreement at
any one time.

 

17



--------------------------------------------------------------------------------

SECTION 2.05. Repayment of Loans; Evidence of Debt. (a) The outstanding
principal balance of the Loans shall be payable on the Maturity Date.

(b) The Administrative Agent, acting as agent of the Borrower solely for this
purpose and for tax purposes, shall establish and maintain at one of its offices
a record of ownership (the “Register”) in which the Administrative Agent agrees
to register by book entry the Administrative Agent’s, each Lender’s interest in
the Loans and in the right to receive any payments hereunder and any assignment
of any such interest or rights. In addition, the Administrative Agent, acting as
agent of the Borrower solely for this purpose and for tax purposes, shall
establish and maintain accounts in the Register in accordance with its usual
practice in which it shall record (i) the names and addresses of the Lenders,
(ii) the Commitments of each Lender from time to time, (iii) the amount of the
Loans made and, if a LIBOR Loan, the Interest Period applicable thereto,
(iv) the amount of any principal or interest due and payable, and paid, by the
Borrower to, or for the account of, each Lender hereunder, and (v) the amount of
any sum received by the Administrative Agent hereunder from the Borrower,
whether such sum constitutes principal or interest (and the type of Loan to
which it applies), fees, expenses or other amounts due under the Loan Documents
and each Lender’s share thereof, if applicable.

(c) Notwithstanding anything to the contrary contained in this Agreement and the
Loans (including the Notes evidencing such Loans) are registered obligations and
the right, title, and interest of the Lenders and their assignees in and to such
Loans shall be transferable only upon notation of such transfer in the Register.
A Note shall only evidence the Lender’s or a registered assignee’s right, title
and interest in and to the related Loan, and in no event is any such Note to be
considered a bearer instrument or obligation. This Section 2.05 and
Section 10.04 shall be construed so that the Loans are at all times maintained
in “registered form” within the meaning of Sections 163(f), 871(h)(2) and
881(c)(2) of the Code and any related regulations (or any successor provisions
of the Code or such regulations).

(d) The entries made in the Register and in the accounts therein maintained
pursuant to clauses (b) and (c) above shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided, however, that the failure of the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with their terms. In addition, the Borrower, the Administrative Agent
and the Lenders shall treat each person whose name is recorded in the Register
as a Lender for all purposes of this Agreement. Information contained in the
Register with respect to any Lender shall be available for inspection by the
Borrower, the Administrative Agent or such Lender at any reasonable time and
from time to time upon reasonable prior notice.

(e) Notwithstanding any other provision of this Agreement, in the event any
Lender shall request a promissory note evidencing the Loans made by it hereunder
(each a “Note”) to the Borrower, the Borrower shall deliver such a Note,
satisfactory to the Administrative Agent, payable to such Lender or its order,
and, subject to Section 2.05(c), the interests represented by such Note shall at
all times (including after any assignment of all or part of such interests
pursuant to Section 10.04) be represented by one or more promissory notes
payable to the payee named therein or its order.

 

18



--------------------------------------------------------------------------------

SECTION 2.06. Fees. (a) The Borrower agrees to pay (or cause to be paid) in
immediately available Dollars to the Administrative Agent for the account of
each Lender, commitment fees (the “Commitment Fee”) at a rate per annum equal to
0.25% on the daily average undrawn Commitments of such Lender accruing during
the period commencing on August 24, 2014, to but excluding the date on which all
the Commitments are terminated. Accrued Commitment Fees shall be payable in
arrears upon the earlier to occur of (i) the Closing Date and (ii) the date on
which the Commitments shall be terminated in whole. All Commitment Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.

(b) The Borrower agrees to pay (or cause to be paid) in immediately available
Dollars to the Administrative Agent for the account of each Lender, duration
fees (the “Duration Fees”) in an amount equal to (i) the applicable percentage
set forth in the grid below times (ii) the aggregate principal amount of the
Loans of such Lender outstanding at the close of business, New York City time,
on each of the 90th, 180th and 270th day after the Closing Date as set forth in
the grid below:

 

Duration Fees

 

Date after Closing Date

   Percentage  

90 days after the Closing Date

     0.50 % 

180 days after the Closing Date

     1.00 % 

270 days after the Closing Date

     1.50 % 

(c) The Borrower agrees to pay (or cause to be paid) to the Administrative
Agent, the Arranger and the Lenders, for their respective accounts, any
applicable fees respectively required to be paid to them in such amounts and at
such times as separately agreed between them in writing, including as set forth
in the Fee Letter.

(d) All fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent, for distribution, if and as appropriate, among the
Lenders. Once paid, the fees shall not be refundable except in the case of an
error which results in the payment of fees in excess of those due and payable as
of such date, in which case the Administrative Agent shall cause a refund in the
amount of such excess to be paid to the Borrower.

(e) Defaulting Lender Fees. Notwithstanding anything herein to the contrary,
during such period as a Lender is a Defaulting Lender, such Defaulting Lender
will not be entitled to any Commitment Fees relating to such Defaulting Lender’s
unused Commitments accruing during such period pursuant to clause (a) above
(without prejudice to the rights of the Non-Defaulting Lenders in respect of
such Commitment Fees).

SECTION 2.07. Interest on Loans. (a) Subject to the provisions of Section 2.08,
the unpaid principal amount of the Loans comprising each Base Rate Borrowing
shall bear interest for each day (computed on the basis of the actual number of
days elapsed over a year of 365 or 366 days, as the case may be, when the Base
Rate is determined by reference to clause (a) of the definition of Base Rate and
over a year of 360 days at all other times) at a rate per annum equal to the
Base Rate from time to time in effect during the Interest Period for such
Borrowing plus the Applicable Margin.

 

19



--------------------------------------------------------------------------------

(b) Subject to the provisions of Section 2.08, the unpaid principal amount of
the Loans comprising each LIBOR Borrowing shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 360 days) at a rate
per annum equal to the LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.

(c) Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. Interest
shall accrue from and including the first day of an Interest Period to but
excluding the last day of such Interest Period. The applicable LIBO Rate or Base
Rate for each Interest Period or day within an Interest Period, as the case may
be, shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

SECTION 2.08. Default Interest. If the Borrower shall default in the payment of
the principal of or interest on any Loan or any other amount becoming due
hereunder, by acceleration or otherwise, the Borrower shall on demand from time
to time pay interest, to the extent permitted by law, on such defaulted amount
up to (but not including) the date of actual payment (after as well as before
judgment) at a rate per annum equal to (a) in the case of overdue principal of
any Loan, the rate otherwise applicable to such Loan as provided in Section 2.07
plus 2% per annum, or (b) in the case of any other amount, the rate applicable
to Base Rate Borrowings plus 2% per annum.

SECTION 2.09. Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a LIBOR Loan, the Administrative Agent shall have determined in good
faith that Dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market or other
market in which Lenders ordinarily raise Dollars to fund Loans of the requested
Type, or that the rates at which such Dollar deposits are being offered will not
adequately and fairly reflect the cost to any Lender of making or maintaining
its LIBOR Loan during such Interest Period, or that reasonable means do not
exist for ascertaining the LIBO Rate, then the Administrative Agent shall, as
soon as practicable thereafter, give written or telecopy notice of such
determination to the Borrower and the Lenders. In the event of any such
determination, any request made by the Borrower after the date of such notice
for a LIBOR Borrowing pursuant to Section 2.03 or 2.04 shall, until the
Administrative Agent shall have advised the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, be deemed to be a
request for a Base Rate Borrowing. Each determination by the Administrative
Agent hereunder shall be conclusive absent manifest error.

SECTION 2.10. Optional Termination and Reduction of Commitments and Prepayment
of Loans. (a) Upon at least three Business Days’ prior irrevocable, written or
telecopy notice (which notice may be conditioned upon the closing of any
financing arrangement obtained to refinance or replace the Facility) to the
Administrative Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Commitments;
provided, however, that (i) each partial reduction shall be in an integral
multiple of $5,000,000 and in a minimum principal amount of $50,000,000. Except
for terminations of the Commitments pursuant to Section 2.23(d), each reduction
in Commitments hereunder shall be made ratably among the Lenders in accordance
with each such Lender’s Ratable Portion of the Total Commitment. The Borrower
shall pay (or cause to be paid) to the Administrative Agent for the account of
the applicable Lenders, on the date of each such termination or reduction
pursuant to this Section 2.10(a), the Commitment Fees on the amount of the
Commitments so terminated or reduced accrued to the date of such termination or
reduction. Any termination of Commitments pursuant to this Section 2.10(a) shall
be permanent.

(b) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing, in whole or in part, upon at least three Business Days’
prior written or telecopy notice (or telephone notice promptly confirmed by
written or telecopy notice) to the Administrative Agent; provided, however, that
each partial prepayment shall be in an amount which is an integral multiple of

 

20



--------------------------------------------------------------------------------

$5,000,000 and not less than the $50,000,000. Each notice of prepayment shall
specify the prepayment date and the principal amount of each Loan (or portion
thereof) to be prepaid, shall be irrevocable (but may be conditioned upon the
closing of any financing arrangement obtained to refinance or replace the
Facility) and shall commit the Borrower to prepay the Loan to which such notice
relates by the amount stated therein on the date stated therein. All prepayments
under this Section 2.10(b) shall be subject to Section 2.14 but otherwise
without premium or penalty. All prepayments under this Section 2.10(b) shall be
accompanied by accrued interest on the principal amount being prepaid to the
date of payment. Each prepayment of a Borrowing under this 2.10(b) shall not be
reborrowed.

SECTION 2.11. Mandatory Termination and Reduction of Commitments and Prepayment
of Loans. (a) Unless previously terminated, the Commitments shall terminate on
the first to occur of (i) the date of abandonment of the Acquisition or
termination of the Borrower’s or Acquisition Sub’s obligations under the
Acquisition Agreement to consummate the Acquisition and (ii) 5:00 p.m., New York
City time, on the Commitment Termination Date.

(b) (i) In the event that on or after June 25, 2014, the Borrower or its
Subsidiaries receives (including in the case of any Debt Issuance or Equity
Issuance, into escrow) any Net Cash Proceeds arising from any Asset Sale
(subject to Section 2.11(b)(ii) below), Debt Issuance or Equity Issuance
(A) prior to the Closing Date, then the Total Commitments shall be automatically
reduced in an amount equal to 100% of such Net Cash Proceeds as of the date of
receipt by the Borrower or such Subsidiary of such Net Cash Proceeds; or (B) on
or after the Closing Date, then the Borrower shall prepay the Loans in an amount
equal to 100% of such Net Cash Proceeds not later than three Business Days
following the receipt by the Borrower or such Subsidiary of such Net Cash
Proceeds; provided that, with respect to any Net Cash Proceeds arising from an
Asset Sale, if, within 9 months of receipt of such Net Cash Proceeds, the
Borrower or its applicable Subsidiary uses, or commits to use (pursuant to a
binding agreement), any portion of such Net Cash Proceeds to acquire, construct,
improve, upgrade or repair assets used or useful in the business of the Borrower
or such Subsidiary, then no prepayment or Commitment reduction, as applicable,
shall be required pursuant to this Section 2.11(b) in respect of such Net Cash
Proceeds (or the applicable portion of such Net Cash Proceeds, if applicable)
except to the extent any Net Cash Proceeds therefrom that have not been so used
or committed to be used (pursuant to a binding agreement) by the end of such
9-month period, at which time, a prepayment or Commitment reduction, as
applicable, shall be required in an amount equal to such Net Cash Proceeds that
have not been so used or committed to be used (pursuant to a binding agreement).
The Borrower shall promptly (within two Business Days of the receipt thereof)
notify the Administrative Agent of the receipt by the Borrower or such
Subsidiary of any such Net Cash Proceeds (including any election to reinvest
such Net Cash Proceeds pursuant to the proviso above) and the Administrative
Agent will promptly notify each Lender of its receipt of each such notice.

(ii) To the extent that any or all of the Net Cash Proceeds of any Asset Sale
(including any Casualty Event) by a Foreign Subsidiary giving rise to a
prepayment or Commitment reduction event (a “Foreign Disposition”) are
prohibited or delayed by applicable local law from being repatriated to the
United States, then notwithstanding the provisions of Section 2.11(b)(i) above,
the portion of such Net Cash Proceeds so affected will not be required to be
applied to repay Loans or reduce the Commitments, as applicable, at the times
provided in Section 2.11(b)(i) above but may be retained by the applicable
Foreign Subsidiary so long, but only so long, as the applicable local law will
not permit repatriation to the United States (the Borrower hereby agreeing to
cause the applicable Foreign Subsidiary to promptly take all actions reasonably
required by the applicable local law to permit such repatriation), and once such
repatriation of any of such affected Net Cash Proceeds is permitted under the
applicable local law, such repatriation will be promptly effected and an amount
equal to such repatriated Net Cash Proceeds will be promptly (and in any event
not later than (x) in the case of a repayment of Loans, two Business Days after
such repatriation or (y) in the case of a Commitment reduction, the date of such

 

21



--------------------------------------------------------------------------------

repatriation) applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Loans or the reduction of the
Commitments, as applicable, pursuant to Section 2.11(b)(i) above to the extent
otherwise provided herein.

(c) If, prior to the Closing Date, the Borrower or any of its Subsidiaries
enters into any Committed Financing, then the Borrower shall promptly (within
two Business Days thereof) notify the Administrative Agent in writing of such
Committed Financing and the Commitments shall be automatically reduced by the
committed principal amount of such Committed Financing as of the date of
effectiveness of the commitments under such Committed Financing.

(d) All prepayments under this Section 2.11 shall be accompanied by accrued
interest on the principal amount being prepaid to the date of payment. Each
prepayment of a Borrowing under this 2.11 shall not be reborrowed. Each
reduction in Commitments pursuant to this Section 2.11 shall be made ratably
among the Lenders in accordance with each such Lender’s Ratable Portion of the
Total Commitment. Any termination of Commitments pursuant to this Section 2.11
shall be permanent.

SECTION 2.12. Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision herein other than Section 2.14(c) and with respect to Taxes
(which shall be governed solely and exclusively by Section 2.18), if after the
date of this Agreement any change in applicable law or regulation or in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof (whether or not having the
force of law) shall impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of or credit extended by any Lender that makes a LIBOR Loan or shall
impose on such Lender or the London interbank market or other market in which
Lenders ordinarily raise Dollars to fund Loans of the requested Type any other
condition affecting this Agreement or LIBOR Loans made by such Lender, and the
result of any of the foregoing shall be to increase the cost to such Lender of
funding, making or maintaining any LIBOR Loan or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or otherwise), by an amount reasonably determined by such Lender to be material,
then the Borrower will pay (or cause to be paid) to such Lender upon demand such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered; provided, that such Lender shall be
generally seeking, or intending generally to seek, comparable compensation from
similarly situated borrowers under similar credit facilities (to the extent such
Lender has the right under such similar credit facilities to do so) in similar
circumstances.

(b) If any Lender reasonably determines that the introduction of any law
regarding capital adequacy or liquidity or any change therein or in the
interpretation thereof, or compliance by such Lender therewith, has the effect
of reducing the rate of return on the capital of such Lender or any Parent
Company of such Lender by an amount reasonably determined by such Lender or such
Parent Company as a consequence of such Lender’s obligations hereunder (taking
into consideration such Lender’s policies and the policies of such Parent
Company with respect to capital adequacy and/or liquidity and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
(with a copy of such demand to the Administrative Agent), the Borrower shall pay
(or cause to be paid) to such Lender such additional amount or amounts as will
compensate such Lender or such Parent Company for such reduction; provided, that
(x) such Lender shall be generally seeking, or intending generally to seek,
comparable compensation from similarly situated borrowers under similar credit
facilities (to the extent such Lender has the right under such similar credit
facilities to do so) with respect to such change in or in the interpretation in
any law regarding capital requirements and (y) such additional amounts shall not
be duplicative of any amounts to the extent otherwise paid by the Borrower under
any other provision of this Agreement; provided, further that, this Section 2.12
shall be deemed to apply to all requests, rules, guidelines or directives
concerning capital adequacy or liquidity issued in connection with the

 

22



--------------------------------------------------------------------------------

Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives concerning capital adequacy or liquidity
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Regulations and Supervisory Practices (or any successor or similar
authority) or the United States financial regulatory authorities, regardless of
the date adopted, issued, promulgated or implemented.

(c) A certificate of each Lender setting forth such amount or amounts as shall
be necessary to compensate such Lender or its Parent Company as specified in
paragraph (a) or (b) above, as the case may be, together with a statement of
reasons for such demand and showing the calculation for such amounts shall be
delivered to the Borrower and shall be conclusive absent manifest error;
provided, that such certificate states that such Lender is treating
substantially all similarly situated borrowers in a manner that is consistent
with the treatment afforded the Borrower hereunder. The Borrower shall pay or
cause to be paid to each Lender the amount shown as due on any such certificate
delivered by it within ten (10) days after its receipt of the same.

(d) Except as provided in this paragraph, failure on the part of any Lender to
demand compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital with respect to any period shall
not constitute a waiver of such Lender’s right to demand compensation with
respect to such period or any other period. The protection of this Section 2.12
shall be available to each Lender regardless of any possible contention of the
invalidity or inapplicability of the law, rule, regulation, guideline or other
change or condition which shall have occurred or been imposed. No Lender shall
be entitled to compensation under this Section 2.12 for any costs incurred or
reductions suffered with respect to any date unless it shall have notified the
Borrower that it will demand compensation for such costs or reductions under
paragraph (c) above not more than 60 days after the later of (i) such date and
(ii) the date on which it shall have or reasonably should have become aware of
such costs or reductions; provided that if the applicable change or introduction
with respect to the relevant law or regulation giving rise to such costs or
reductions is retroactive, then the 60 day period referred to above shall be
extended to include the period of retroactive effect thereof. In the event the
Borrower shall reimburse any Lender pursuant to this Section 2.12 for any cost
and the Lender shall subsequently receive a refund in respect thereof, the
Lender shall so notify the Borrower and shall pay to the Borrower the portion of
such refund which it shall determine in good faith to be allocable to the cost
so reimbursed.

SECTION 2.13. Change in Legality. (a) Notwithstanding any other provision herein
other than Section 2.14(c), if any change in any law or regulation or in the
interpretation thereof by any Governmental Authority charged with the
administration or interpretation thereof shall make it unlawful for any Lender
to make or maintain any LIBOR Loan or to give effect to its obligations as
contemplated hereby with respect to any LIBOR Loan, then, by written or telecopy
notice to the Borrower and the Administrative Agent, such Lender may:

(i) declare that LIBOR Loans will not thereafter be made by such Lender
hereunder, whereupon any request by the Borrower for a LIBOR Borrowing shall, as
to such Lender only, be deemed a request for a Base Rate Loan unless such
declaration shall be subsequently withdrawn; and

(ii) require that all outstanding LIBOR Loans made by it be converted to Base
Rate Loans, in which event all such LIBOR Loans shall automatically be so
converted as of the effective date of such notice as provided in paragraph
(b) below.

In the event any Lender shall exercise its rights under clause (i) or
(ii) above, all payments and prepayments of principal which would otherwise have
been applied to repay the LIBOR Loans that would have been made by such Lender
or the converted LIBOR Loans of such Lender shall instead be applied to repay
the Loans made by such Lender in lieu of, or resulting from the conversion of,
such LIBOR Loans.

(b) For purposes of this Section 2.13, a notice by any Lender shall be effective
as to each LIBOR Loan, if lawful, on the last day of the Interest Period
applicable to such LIBOR Loan; in all other cases such notice shall be effective
on the date of receipt.

 

23



--------------------------------------------------------------------------------

SECTION 2.14. Indemnity. The Borrower shall indemnify each Lender against any
loss or expense (excluding loss of anticipated profits) which such Lender may
sustain or incur as a consequence of (a) any failure to fulfill on the date of
any Borrowing hereunder the applicable conditions set forth in Article IV,
(b) any failure by the Borrower to borrow any LIBOR Loan hereunder after
irrevocable notice of such Borrowing has been given pursuant to Section 2.03,
(c) any payment or prepayment of a LIBOR Loan required by any other provision of
this Agreement or otherwise made or deemed made on a date other than the last
day of the Interest Period applicable thereto, other than any loss of profit
resulting from any event, circumstance or condition set forth in Section 2.12 or
2.13, (d) any default in payment or prepayment of the principal amount of any
LIBOR Loan or any part thereof or interest accrued thereon, as and when due and
payable (at the due date thereof, whether by scheduled maturity, acceleration,
irrevocable notice of prepayment or otherwise), (e) the occurrence of any Event
of Default or (f) the assignment of a LIBOR Loan other than on the last day of
the Interest Period applicable thereto as the result of a request by the
Borrower pursuant to Section 2.19, including, in each such case, any loss or
reasonable expense sustained or incurred or to be sustained or incurred in
liquidating or employing deposits from third parties acquired to effect or
maintain such Loan or any part thereof as a LIBOR Loan. Such loss or reasonable
expense shall include an amount equal to the excess, if any, as reasonably
determined by such Lender, of (i) its cost of obtaining the funds for the Loan
being paid, prepaid or not borrowed (assumed to be the LIBO Rate applicable
thereto) for the period from the date of such payment, prepayment or failure to
borrow to the last day of the Interest Period for such Loan (or, in the case of
a failure to borrow the Interest Period for such Loan which would have commenced
on the date of such failure) over (ii) the amount of interest (as reasonably
determined by such Lender) that would be realized by such Lender in reemploying
the funds so paid, prepaid or not borrowed for such period or Interest Period,
as the case may be. A certificate of any Lender setting forth any amount or
amounts which such Lender is entitled to receive pursuant to this Section
together with a statement of reasons for such demand and the calculation of such
amount or amounts shall be delivered to the Borrower and shall be conclusive
absent manifest error.

SECTION 2.15. Pro Rata Treatment. Except as required under Section 2.13 or as
provided under Section 2.06(e), each Borrowing, each payment or prepayment of
principal of any Borrowing, each payment of interest on the Loans, each payment
of the Commitment Fees and Duration Fees and each conversion or continuation of
any Borrowing with a Borrowing of any Type, shall be allocated pro rata among
the Lenders in accordance with their respective Commitments (or, if such
Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of their outstanding Loans). Each Lender agrees
that in computing such Lender’s portion of any Borrowing to be made hereunder,
the Administrative Agent may, in its discretion, round each Lender’s percentage
of such Borrowing, computed in accordance with Schedule II, to the next higher
or lower whole of the Dollar amount. All payments of fees (other than the
Commitment Fees and Duration Fees) and all other payments in respect of any
other Obligation shall be allocated among such of the Lenders as are entitled
thereto and, for such payments allocated to the Lenders, in proportion to their
respective Ratable Portions.

SECTION 2.16. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower, or pursuant to a secured claim under Section 506 of Title 11 of the
United States Code or other security or interest arising from, or

 

24



--------------------------------------------------------------------------------

in lieu of, such secured claim, received by such Lender under any applicable
bankruptcy, insolvency or other similar law or otherwise, or by any other means,
obtain payment (voluntary or involuntary) in respect of any Loan or Loans as a
result of which the unpaid principal portion of its Loans shall be
proportionately less than the unpaid principal portion of the Loans of any other
Lender, it shall be deemed simultaneously to have purchased from such other
Lender at face value, and shall promptly pay to such other Lender the purchase
price for, a participation in the Loans of such other Lender, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided, however, that, if any such purchase or
purchases or adjustments shall be made pursuant to this Section and the payment
giving rise thereto shall thereafter be recovered, such purchase or purchases or
adjustments shall be rescinded to the extent of such recovery and the purchase
price or prices or adjustment restored without interest. The Borrower expressly
consents to the foregoing arrangements and agrees that any Lender holding a
participation in any Loans deemed to have been so purchased may exercise any and
all rights of banker’s lien, setoff or counterclaim with respect to any and all
moneys owing by the Borrower to such Lender by reason thereof as fully as if
such Lender had made a Loan or otherwise extended credit directly to the
Borrower in the amount of such participation.

SECTION 2.17. Payments. (a) Each payment or prepayment by the Borrower of the
principal of or interest on any Loans, any fees payable to the Administrative
Agent or the Lenders or any other amounts due hereunder (other than amounts
referred to in clause (b) below) shall be made, without setoff or counterclaim,
not later than 12:00 (noon), New York City time, on the date when due, in the
currency specified herein (or, if no such currency is specified, in Dollars) to
the Administrative Agent at its offices at 1 New York Plaza, 41st floor, New
York, New York 10004, in immediately available funds.

(b) Whenever any payment (including principal of or interest on any Borrowing or
any fees or other amounts) hereunder shall become due, or otherwise would occur,
on a day that is not a Business Day, except as provided in the definition of
Interest Period, such payment may be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
interest or fees, if applicable.

(c) Each payment by the Borrower of any Loan (including interest or fees in
respect thereof) and each reimbursement of various costs, expenses or other
Obligation shall be made in the currency in which such Loan was made or such
cost, expense or other Obligation was incurred.

SECTION 2.18. Taxes. (a) Any and all payments by or on behalf of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes. If the Borrower shall be required by law to deduct any
Indemnified Taxes or Other Taxes from or in respect of any sum payable hereunder
to the Lenders (or any Transferee) or the Administrative Agent, (i) the sum
payable shall be increased by the amount necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.18) such Lender (or Transferee) or the Administrative Agent
(as the case may be) shall receive an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant taxing authority or other Governmental Authority in accordance with
applicable law; provided, however, that no Transferee of any Lender shall be
entitled to receive any greater payment under this Section 2.18 than such Lender
would have been entitled to receive immediately before assignment, participation
or other transfer with respect to the rights assigned, participated or
transferred unless such assignment, participation or transfer shall have been
made (A) prior to the occurrence of an event (including any change in treaty,
law or regulation) giving rise to such greater payment or (B) at the request of
the Borrower.

 

25



--------------------------------------------------------------------------------

(b) In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement
(herein referred to as “Other Taxes”).

(c) The Borrower will indemnify each Lender (or Transferee) and the
Administrative Agent for the full amount of Indemnified Taxes and Other Taxes
(including any Indemnified Taxes or Other Taxes imposed by any jurisdiction on
amounts payable under this Section 2.18(c)) paid by such Lender (or Transferee)
or the Administrative Agent, as the case may be, and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto.
Such indemnification shall be made within 30 days after the date any Lender (or
Transferee) or the Administrative Agent, as the case may be, makes written
demand therefor, together with a statement of reasons for such demand and the
calculations of such amount. Such calculations, if made in good faith, absent
manifest error, shall be final and conclusive on all parties.

(d) Within 30 days after the date of any payment of Taxes or Other Taxes
withheld by the Borrower in respect of any payment to any Lender (or Transferee)
or the Administrative Agent, the Borrower will furnish to the Administrative
Agent, at its address referred to in Section 10.01, the original or a certified
copy of a receipt evidencing payment thereof (or other evidence satisfactory to
the Administrative Agent).

(e) Without prejudice to the survival of any other agreement contained herein,
the agreements and obligations contained in this Section 2.18 shall survive the
payment in full of the principal of and interest on all Loans made hereunder.

(f) Each Lender (or Transferee) represents to the Borrower that, on the date
such Lender (or such Transferee) becomes a party to this Agreement, it is
eligible to receive payments of interest hereunder from the Borrower without
withholding in respect of United States Federal withholding tax (except, in the
case of a Transferee of any Lender, as a result of the occurrence of an event
(including a change in treaty, law or regulation) after the date of this
Agreement giving rise to withholding to which such Lender would be subject).

(g) Each Lender (or Transferee), other than a Transferee described in the
exception in Section 2.18(f), that is not a “United States person,” within the
meaning of Section 7701(a)(30) of the Code, shall, on or before the date it
becomes a party to this Agreement (or, in the case of a Transferee that is a
participation holder, on or before the date such Transferee becomes a
participation holder hereunder), deliver to the Borrower and the Administrative
Agent such certificates, documents or other evidence, as required by the Code or
Treasury Regulations issued pursuant thereto, including Internal Revenue Service
Form W-8BEN, Form W-8BEN-E, Form W-8ECI, or any other applicable certificate or
statement of exemption, properly completed and duly executed by such Lender (or
Transferee) establishing that payment made to such Lender (or Transferee) is
(i) not subject to United States Federal withholding tax under the Code because
such payments are effectively connected with the conduct by such Lender (or
Transferee) of a trade or business in the United States, (ii) totally exempt
from United States Federal withholding tax under a provision of an applicable
tax treaty, or (iii) eligible for the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, in which case such Lender (or
Transferee) shall also deliver a certificate to the effect that such Lender is
not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code. In addition, each such Lender (or
such Transferee) shall, if legally able to do so, thereafter deliver such
certificates, documents or other evidence from time to time establishing that
payments received hereunder are not subject to, or subject to a reduced rate of,
such

 

26



--------------------------------------------------------------------------------

withholding upon receipt of a written request therefor from the Borrower or the
Administrative Agent or within 30 days of any certificate or statement of
exemption previously provided becoming incorrect. Unless the Borrower and the
Administrative Agent have received forms or other documents satisfactory to them
indicating that payments hereunder are not subject to, or subject to a reduced
rate of, United States Federal withholding tax, the Borrower or the
Administrative Agent shall withhold such taxes from such payments at the
applicable statutory rate.

(h) Each Lender (or Transferee) that is a “United States person,” shall, on or
before the date it becomes a party to this Agreement (or, in the case of a
Transferee that is a participation holder, on or before the date such Transferee
becomes a participation holder hereunder), deliver to the Borrower and the
Administrative Agent such certificates, documents or other evidence, as required
by the Code or Treasury Regulations issued pursuant thereto, including Internal
Revenue Service Form W-9 or any other applicable certificate or statement of
exemption properly completed and duly executed by such Lender (or Transferee)
establishing that payment made to such Lender (or Transferee) is not subject to
United States Federal backup withholding tax under the Code. In addition, each
such Lender (or such Transferee) shall, if legally able to do so, thereafter
deliver such certificates, documents or other evidence from time to time
establishing that payments received hereunder are not subject to such
withholding upon receipt of a written request therefor from the Borrower or the
Administrative Agent. Unless the Borrower and the Administrative Agent have
received forms or other documents satisfactory to them indicating that payments
hereunder are not subject to United States Federal backup withholding tax, the
Borrower or the Administrative Agent shall withhold such taxes from such
payments at the applicable statutory rate.

(i) Each Lender (or Transferee) that is entitled to any exemption or reduction
of non-U.S. withholding tax with respect to any payment under this Agreement
shall, on or before the date it becomes a party to this Agreement (or, in the
case of a Transferee that is a participation holder, on or before the date such
Transferee becomes a participation holder hereunder), deliver to the Borrower
and the Administrative Agent such certificates, documents or other evidence, as
required by law, or as may reasonably be requested by the Borrower, establishing
that such payment is not subject to, or is subject to a reduced rate of,
withholding. In addition, each such Lender (or such Transferee) shall, if
legally able to do so, thereafter deliver such certificates, documents or other
evidence from time to time establishing that payments received hereunder are not
subject to such withholding upon receipt of a written request therefor from the
Borrower or the Administrative Agent.

(j) The Borrower shall not be required to pay any additional amounts to any
Lender (or Transferee) in respect of any withholding tax pursuant to paragraph
(a) above to the extent that the obligation to pay such additional amounts would
not have arisen but for a failure by such Lender (or Transferee) to deliver the
certificates, documents or other evidence required to be delivered under the
preceding paragraph (g), (h) or (i) unless such failure is attributable to (i) a
change in applicable law, regulation or official interpretation thereof or
(ii) an amendment or modification to or a revocation of any applicable tax
treaty or a change in official position regarding the application or
interpretation thereof, in each case on or after the date such Lender (or
Transferee) became a party to this Agreement.

(k) Any Lender (or Transferee) claiming any additional amounts payable pursuant
to this Section 2.18 shall use reasonable efforts (consistent with its internal
policies and legal and regulatory restrictions) to, at the expense of the
Borrower, file any certificate or document reasonably requested in writing by
the Borrower or to change the jurisdiction of its applicable lending office if
the making of such a filing or change would avoid the need for or reduce the
amount of any such additional amounts which may thereafter accrue and would not,
in the sole determination of such Lender (or Transferee), be otherwise
disadvantageous to such Lender (or Transferee).

 

27



--------------------------------------------------------------------------------

(l) If any Lender (or Transferee) or the Administrative Agent receives a refund
in respect of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by the Borrower pursuant to this Section 2.18, it shall promptly
repay such refund to the Borrower (to the extent of amounts that have been paid
by the Borrower under this Section 2.18 with respect to such refund), net of all
out-of-pocket expenses (including Taxes imposed with respect to such refund) of
such Lender (or Transferee) or the Administrative Agent and without interest
(other than interest paid by the relevant taxing authority with respect to such
refund); provided, however, that the Borrower, upon the request of such Lender
(or Transferee) or the Administrative Agent, agrees to return such refund (plus
penalties, interest or other charges) to such Lender (or Transferee) or the
Administrative Agent in the event such Lender (or Transferee) or the
Administrative Agent is required to repay such refund. Nothing in this
Section 2.18 shall obligate any Lender (or Transferee) or the Administrative
Agent to apply for any such refund.

(m) Nothing contained in this Section 2.18 shall require any Lender (or
Transferee) or the Administrative Agent to make available any of its tax returns
(or any other information relating to its Taxes which it deems to be
confidential).

(n) The Borrower shall not be required to reimburse any Lender (or Transferee)
or the Administrative Agent with respect to any Indemnified Taxes or Other Taxes
unless such Lender, Transferee or the Administrative Agent notifies the Borrower
of the amount of such Indemnified Taxes or Other Taxes on or before the second
anniversary of the date such Lender, Transferee or the Administrative Agent pays
such Indemnified Taxes or Other Taxes.

SECTION 2.19. Assignment of Loans and Commitments Under Certain Circumstances.
In the event that (i) any Lender shall have delivered a notice or certificate
pursuant to Section 2.12 or 2.13, (ii) the Borrower shall be required to make
additional payments to any Lender under Section 2.18 or (iii) any Lender becomes
a Defaulting Lender, the Borrower shall have the right, at its own expense, upon
notice to such Lender and the Administrative Agent, to require such Lender to
transfer and assign without recourse (in accordance with and subject to the
restrictions contained in Section 10.04) all its interests, rights and
obligations under this Agreement to another financial institution or other
entity which shall assume such obligations; provided, however, that (i) no such
assignment shall conflict with any law, rule or regulation or order of any
Governmental Authority and (ii) the Borrower or the assignee, as the case may
be, shall pay (or cause to be paid) to the affected Lender in immediately
available funds on the date of such termination or assignment the principal of
and interest accrued to the date of payment on the Loans made by it hereunder
and all other amounts accrued for its account or owed to it hereunder.

SECTION 2.20. [Reserved].

SECTION 2.21. [Reserved].

SECTION 2.22. [Reserved].

SECTION 2.23. Defaulting Lender.

(a) Reallocation of Payments. If a Lender becomes, and during the period it
remains, a Defaulting Lender, any amount paid by the Borrower or otherwise
received by the Administrative Agent for the account of a Defaulting Lender
under this Agreement (whether on account of principal, interest, fees, indemnity
payments or other amounts) will not be paid or distributed to such Defaulting
Lender, but will instead be retained by the Administrative Agent in a
segregated, non-interest bearing account until (subject to Section 2.10) the
termination of the Commitments and payment in full of all Obligations of the
Borrower hereunder and will be applied by the Administrative Agent, to the
fullest

 

28



--------------------------------------------------------------------------------

extent permitted by law, to the making of payments from time to time in the
following order of priority: first to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent under this Agreement, second to
the payment of post-default interest and then current interest due and payable
to the Lenders hereunder other than Defaulting Lenders, ratably among them in
accordance with the amounts of such interest then due and payable to them, third
to the payment of fees then due and payable to the Non-Defaulting Lenders
hereunder, ratably among them in accordance with the amounts of such fees then
due and payable to them, fourth to pay principal then due and payable to the
Non-Defaulting Lenders hereunder ratably in accordance with the amounts thereof
then due and payable to them, fifth to the ratable payment of other amounts then
due and payable to the Non-Defaulting Lenders, and sixth after the termination
of the Commitments and payment in full of all Obligations of the Borrower
hereunder, to pay amounts owing under this Agreement to such Defaulting Lender
or as a court of competent jurisdiction may otherwise direct.

(b) [Reserved].

(c) [Reserved].

(d) Termination of Defaulting Lender Commitments. The Borrower may terminate the
unused amount of the Commitment of a Defaulting Lender upon not less than 10
Business Days’ prior notice to the Administrative Agent (which will promptly
notify the Lenders thereof); provided, that such termination will not be deemed
to be a waiver or release of any claim the Borrower, the Administrative Agent or
any Lender may have against such Defaulting Lender.

(e) Cure. If the Borrower and the Administrative Agent agree in writing in their
discretion that a Lender is no longer a Defaulting Lender, as the case may be,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any amounts then held in
the segregated account referred to in Section 2.23(a)), such Lender will, to the
extent applicable, purchase at par such portion of outstanding Loans of the
other Lenders and/or make such other adjustments as the Administrative Agent may
determine to be necessary to cause such Lender’s Ratable Portion to be on a pro
rata basis in accordance with its Commitment, whereupon such Lender will cease
to be a Defaulting Lender and will be a Non-Defaulting Lender; provided, that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender having been a Defaulting Lender.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to each of the Lenders and the
Administrative Agent as of the Effective Date and the Closing Date:

SECTION 3.01. Organization. The Borrower is duly organized, validly existing
and, where applicable, in good standing under the laws of its jurisdiction of
organization and is duly qualified to do business as a foreign corporation (or
other entity, as applicable) and, where applicable, is in good standing in all
other jurisdictions in which the ownership of its properties or the nature of
its activities or both makes such qualification necessary, except to the extent
that failure to be so qualified would not result in a Material Adverse Effect.

 

29



--------------------------------------------------------------------------------

SECTION 3.02. Authorization. The Borrower has (a) power and authority, corporate
or otherwise, to execute, deliver and carry out the provisions of this Agreement
and each other Loan Document to which it is a party, or to become a party to
this Agreement in accordance with the terms hereof and the terms of each other
Loan Document, to borrow hereunder and to perform its obligations hereunder,
under each other Loan Document to which it is a party, and (b) all such action
has been duly and validly authorized by all necessary proceedings, corporate or
otherwise, on its part.

SECTION 3.03. Enforceability. This Agreement and each other Loan Document to
which the Borrower is a party has been duly executed and delivered by the
Borrower and constitutes the legal, valid and binding obligation of the Borrower
enforceable in accordance with its terms, except as limited by bankruptcy,
insolvency or other similar laws of general application affecting the
enforcement of creditors’ rights or by general principles of equity limiting the
availability of equitable remedies.

SECTION 3.04. Governmental Approvals. No authorization, consent, approval,
license, exemption or other action by, and no registration, qualification,
designation, declaration or filing with, any Governmental Authority (other than
filings under the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the SEC promulgated thereunder) is necessary in connection with
the Borrower’s execution and delivery of this Agreement and each other Loan
Document to which the Borrower is a party, the consummation by the Borrower of
the transactions contemplated hereby or thereby or the Borrower’s performance of
or compliance with the terms and conditions hereof or thereof.

SECTION 3.05. No Conflict. None of the execution and delivery by the Borrower of
this Agreement and each other Loan Document to which the Borrower is a party,
the consummation by the Borrower of the transactions contemplated hereby and
thereby or performance by the Borrower of or compliance by the Borrower with the
terms and conditions hereof or thereof will (a) violate any law, constitution,
statute, treaty, regulation, rule, ordinance, order, injunction, writ, decree or
award of any Governmental Authority to which it is subject, (b) conflict with or
result in a breach or default under its charter or by-laws, (c) conflict with or
result in a breach or default which is material in the context of this Agreement
under any agreement or instrument to which the Borrower is a party or by which
it or any of its properties, whether now owned or hereafter acquired, may be
subject or bound or (d) result in the creation or imposition of any Lien
prohibited by Section 6.01 upon any property or assets, whether now owned or
hereafter acquired, of the Borrower.

SECTION 3.06. Financial Statements. (a) The Borrower has furnished to the
Lenders copies of its consolidated balance sheet as of December 31, 2012 and
2013, and the related consolidated statements of income and shareholders’ equity
and cash flows for the three years ended December 31, 2013, all audited by
PricewaterhouseCoopers LLP, and the Borrower’s unaudited consolidated balance
sheets as at March 31, 2014 and June 30, 2014 and the related unaudited
consolidated statements of income and shareholders’ equity and cash flows for
the three months and six months, as applicable, then ended.

(b) Such financial statements (including the notes thereto) present fairly the
financial condition of the Borrower and its Subsidiaries as of such dates and
the results of their operations and cash flows for the periods then ended
(subject, in the case of said balance sheets as at March 31, 2014 and June 30,
2014, and said statements of income, shareholders equity and cash flows for the
three months and six months, as applicable, then ended, to the absence of
footnote disclosure and normal year-end audit adjustments), all in conformity
with GAAP.

SECTION 3.07. No Defaults. No event has occurred and is continuing and no
condition exists which constitutes a Default or Event of Default hereunder. The
Borrower is not in violation of (i) any term of its charter or by-laws or
(ii) any agreement or instrument to which it is a party or by which it or any of
its properties may be subject or bound where such violation is likely to result
in a Material Adverse Effect.

 

30



--------------------------------------------------------------------------------

SECTION 3.08. Litigation. Except as set forth in the financial statements
referred to in Section 3.06 or the Exchange Act Reports or otherwise disclosed
on Schedule 3.08, there is no pending or, to the knowledge of any of its
Responsible Officers, threatened proceeding by or before any Governmental
Authority against the Borrower or any or its Subsidiaries, which in the opinion
of the Borrower’s counsel is likely to result in a Material Adverse Effect.

SECTION 3.09. No Material Adverse Change. There has been no material adverse
change in the business, assets, operations or financial condition of itself and
its Subsidiaries, taken as a whole, except, in the case of the Borrower, as
disclosed in the Exchange Act Reports, since December 31, 2013.

SECTION 3.10. Employee Benefit Plans. (a) U.S. Plans. Each Plan is in compliance
with all requirements of ERISA and the regulations and published interpretations
thereunder except to the extent such non-compliance could not reasonably be
expected to result in a Material Adverse Effect. No Reportable Event has
occurred as to which the Borrower or any ERISA Affiliate was required to file a
report with the PBGC that alone or together with any other Reportable Event
would reasonably be expected to result in a liability of the Borrower to the
PBGC in an aggregate amount in excess of $50,000,000. The aggregate present
value of all benefit liabilities under the Plans (based on the assumptions used
to fund such Plans) did not, as of the last annual valuation dates applicable
thereto, exceed the aggregate value of the assets of the Plans by more than 10%
of Consolidated Net Worth. Neither the Borrower nor any ERISA Affiliate has
incurred any Withdrawal Liability that would reasonably be expected to result in
a Material Adverse Effect. Neither the Borrower nor any ERISA Affiliate has
received any notification that any Multiemployer Plan is in reorganization or
has been terminated within the meaning of Title IV of ERISA, and no Responsible
Officer of the Borrower has knowledge of any fact which would reasonably be
expected to result in the reorganization or termination of a Multiemployer Plan
where such reorganization or termination has resulted or would reasonably be
expected to result, through increases in the contributions required to be made
to such Plan or otherwise, in a Material Adverse Effect.

(b) Foreign Plans. Each Foreign Plan is in compliance with all requirements of
law applicable thereto and the respective requirements of the governing
documents for such plan except to the extent such non-compliance could not
reasonably be expected to result in a Material Adverse Effect. With respect to
each Foreign Pension Plan, none of the Borrower, its Affiliates or any of its or
their directors, officers, employees or agents has engaged in a transaction
which would subject the Borrower, directly or indirectly, to a tax or civil
penalty which could reasonably be expected to result in a Material Adverse
Effect. With respect to each Foreign Plan, adequate reserves have been
established in the financial statements furnished to Lenders in respect of any
unfunded liabilities in accordance with applicable law and prudent business
practice or, where required, in accordance with ordinary accounting practices in
the jurisdiction in which such Foreign Plan is maintained. The aggregate
unfunded liabilities, after giving effect to any such reserves for such
liabilities, with respect to such Foreign Plans could not reasonably be expected
to result in a Material Adverse Effect. There are no actions, suits or claims
(other than routine claims for benefits) pending or threatened in writing
against the Borrower or any of its Affiliates with respect to any Foreign Plan
which could reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect.

SECTION 3.11. Title to Properties; Possession Under Leases. (a) The Borrower and
each of its Subsidiaries have good and marketable title to, or valid leasehold
interests in, all its material properties and assets, except for minor defects
in title that do not materially interfere with its ability to conduct its
business as currently conducted or to utilize such properties and assets for
their intended purposes.

(b) The Borrower and each of its Subsidiaries have complied with all material
obligations under all material leases to which it is a party and all such leases
are in full force and effect. The Borrower and its Subsidiaries enjoy peaceful
and undisturbed possession under all such material leases.

 

31



--------------------------------------------------------------------------------

SECTION 3.12. Investment Company Act. The Borrower is not an “investment
company” as defined in, or is required to be registered as an “investment
company” under, the Investment Company Act of 1940.

SECTION 3.13. Tax Returns. The Borrower and its Subsidiaries have filed or
caused to be filed all material Federal, state, local and foreign tax returns
required to have been filed by it in all jurisdictions in which such tax returns
are required to be filed and all such tax returns are true, complete and correct
in all material respects. The Borrower and its Subsidiaries have paid or caused
to be paid all material taxes shown to be due and payable on such returns or on
any assessments received by it, except taxes that are being contested in good
faith by appropriate proceedings and for which adequate reserves are maintained
on the applicable financial statements in accordance with GAAP.

SECTION 3.14. Compliance with Laws and Agreements. (a) Neither the Borrower nor
any of its Subsidiaries is in violation of any law, rule or regulation, or in
default with respect to any judgment, writ, injunction or decree of any
Governmental Authority, where such violation or default would reasonably be
expected to result in a Material Adverse Effect.

(b) Neither the Borrower nor any of its Subsidiaries is in default in any
material manner under any provision of any indenture or other agreement or
instrument evidencing Indebtedness, or any other material agreement or
instrument to which it is a party or by which it or any of its properties or
assets are or may be bound, where such default would be reasonably likely to
result in a Material Adverse Effect.

SECTION 3.15. No Material Misstatements. Except for information not prepared by
or on behalf of the Borrower and expressly disclaimed thereby, no information,
report, financial statement, exhibit or schedule furnished by or on behalf of
the Borrower to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or included herein or delivered pursuant thereto
contained or contains any material misstatement of fact or omitted or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were or are made, not misleading.

SECTION 3.16. Use of Proceeds; Federal Reserve Regulations.

(a) The proceeds of the Loans will be used to finance the Transactions
(including repayment or redemption of the existing material indebtedness of the
Target) and fees and expenses in connection therewith.

(b) No part of the proceeds of any Loan to the Borrower will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, for
any purpose that entails a violation of any of Regulations U and X.

SECTION 3.17. No Trusts. The Borrower is not entering into this Agreement in its
capacity as trustee of any trust.

 

32



--------------------------------------------------------------------------------

SECTION 3.18. Solvency. The Borrower and its Subsidiaries are as of the Closing
Date, upon giving effect to the Transactions and the making of the Loans and the
application of proceeds thereof, on a consolidated basis, Solvent.

SECTION 3.19. FCPA. No part of the proceeds of the Loans will be used, directly
or, to the knowledge of the Borrower, indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

SECTION 3.20. Sanctions.

(a) Neither the Borrower nor any of its Subsidiaries, nor any of the directors
or officers of the Borrower or any of its Subsidiaries, nor, to the Borrower’s
knowledge, any of the employees, agents or controlled affiliates of the Borrower
or any of its Subsidiaries, is a person that is, or, in the case of the Borrower
or its Subsidiaries, is majority-owned or controlled by a person that is (A) the
subject of any Sanctions (a “Sanctioned Person”) or (B) located, organized or
resident in a country or territory (including, without limitation, as of the
date hereof, Cuba, Iran, North Korea, Sudan and Syria) that is the subject of
Sanctions that broadly restrict or prohibit dealings with that country or
territory (a “Sanctioned Country”).

(b) No part of the proceeds of a Loan will be used by the Borrower or any of its
Subsidiaries, directly or, to the knowledge of the Borrower, indirectly, (A) to
fund or facilitate activities or business of or with any person or in any
country or territory that, at the time of such funding or facilitation, is a
Sanctioned Person or Sanctioned Country or (B) in any other manner, in each case
as would result in a violation of Sanctions by any person.

ARTICLE IV

CONDITIONS

SECTION 4.01. Conditions Precedent to the Effective Date. The Lenders’
Commitments shall not become effective hereunder until the date on which each of
the following conditions shall be satisfied (or waived in accordance with
Section 10.08) on or prior to the Commitment Termination Date:

(a) The Administrative Agent shall have received (i) this Agreement, duly
executed and delivered by the Borrower, (ii) a copy, including all amendments
thereto, of the charter of the Borrower, certified as of a recent date by the
Secretary of State or other appropriate official of its jurisdiction of
incorporation and a certificate as to the good standing of the Borrower as of a
recent date, from such Secretary of State or other official; (iii) a certificate
of the Secretary or Assistant Secretary of the Borrower dated the Effective Date
and certifying (A) that attached thereto is a true and complete copy of the
by-laws of the Borrower as in effect on the Effective Date showing all
amendments thereto since the date of the resolutions described in clause
(B) below, (B) that attached thereto is a true and complete copy of resolutions
duly adopted by the Board of Directors of the Borrower authorizing the
execution, delivery and performance of this Agreement and the borrowings by the
Borrower hereunder, and that such resolutions have not been modified, rescinded
or amended and are in full force and effect, (C) that the charter of the
Borrower has not been amended since the date of the last amendment thereto shown
on the certificate of good standing furnished pursuant to clause (ii) above and
(D) as to the incumbency and specimen signature of each officer executing this
Agreement or any other document delivered in connection herewith on behalf of
the Borrower and (iv) a certificate of another officer of the Borrower as to the
incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to clause (iii) above.

(b) The Lenders, the Administrative Agent and the Arranger shall have received
all fees and expenses required to be paid and due under this Agreement or the
other Loan Documents on or before the Effective Date for which invoices have
been presented at least two Business Days prior to the Effective Date
(including, without limitation, amounts then payable under the Fee Letter).

 

33



--------------------------------------------------------------------------------

SECTION 4.02. Conditions Precedent to the Closing Date. The obligations of the
Lenders to make the Loans hereunder are subject to the satisfaction (or waiver
in accordance with Section 10.08) of each of the following conditions on or
prior to the Commitment Termination Date:

(a) The Effective Date shall have occurred.

(b) The Administrative Agent shall have received copies of the Subsidiary
Guarantee duly executed by each Subsidiary Guarantor (if any) required to do so
in accordance with Article VIII, together with copies of the other appropriate
documents with respect to such Subsidiary Guarantor corresponding to those set
forth in Section 4.01(a)(ii)-(iv).

(c) (i) The Acquisition shall have been, or shall substantially concurrently
with the Borrowing of the Loans be, consummated in accordance with terms of the
Acquisition Agreement and (ii) since June 25, 2014, no provision of the
Acquisition Agreement shall have been waived, amended, supplemented or otherwise
modified, and no consent or request by the Borrower or any of its Subsidiaries
shall have been provided thereunder, in each case which is materially adverse to
the interests of the Lenders without the Arranger’s prior written consent (such
consent not to be unreasonably withheld or delayed); provided that any increase
or reduction of the purchase price for the Acquisition of less than 10% of such
purchase price shall be deemed not materially adverse to the interests of the
Lenders.

(d) The Arranger shall have received (i) audited consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of the
Borrower and its Subsidiaries for the last three full fiscal years ended at
least 60 days prior to the Closing Date, and unaudited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
the Borrower and its Subsidiaries for each subsequent fiscal quarter ended at
least 40 days prior to the Closing Date, which shall have been reviewed by the
independent accountants for the Borrower as provided in Statement of Auditing
Standards No. 100, in each case prepared in conformity with GAAP (it being
understood that, with respect to such financial information for each such fiscal
year and subsequent interim period, such condition shall be deemed satisfied
through the filing by the Borrower of its annual report on Form 10-K or
quarterly report on Form 10-Q with respect to such fiscal year or interim
period) and (ii) solely if, and to the extent required by Rule 3-05 and Article
11 of Regulation S-X under the Securities Act of 1933, as amended (the
“Securities Act”) in connection with an offering of securities under the
Securities Act, (x) audited consolidated balance sheets and related statements
of income, stockholders’ equity and cash flows of the Acquired Business and
unaudited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Acquired Business, in each case
prepared in conformity with IFRS or GAAP, as applicable and (y) pro forma
financial statements, which in each case meet the requirements of Regulation S-X
under the Securities Act and all other accounting rules and regulations of the
SEC promulgated thereunder applicable to a Registration Statement under the
Securities Act on Form S-1.

(e) The Lenders, the Administrative Agent and the Arranger shall have received
all fees and expenses required to be paid and due under this Agreement or the
other Loan Documents on or before the Closing Date for which invoices have been
presented at least two Business Days prior to the Closing Date (including,
without limitation, amounts then payable under the Fee Letter).

 

34



--------------------------------------------------------------------------------

(f) The Lenders shall have received (in each case dated as of the Closing Date)
(i) such legal opinions from such counsel to the Borrower as may be reasonably
required by the Administrative Agent, including as to certain corporate matters,
an opinion of Thomas F. Seligson, Counsel of the Borrower (provided that the
scope of such legal opinions shall be consistent with the Specified
Representations), (ii) an officer’s certificate, signed by a Responsible Officer
of the Borrower that (x) there has been no change to the matters previously
certified pursuant to Section 4.01(a)(ii)-(iv) (or otherwise providing updates
to such certifications, including updated corporate organizational documents and
good standing certificates) and (y) the conditions precedent contained herein
have been satisfied as of the Closing Date, (iii) a Solvency Certificate and
(iv) at least five Business Days prior to the Closing Date, documentation and
other information required with respect to the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”) and
related compliance to the extent requested by any Lender through the
Administrative Agent at least 10 Business Days prior to the Closing Date.

(g) (i) There shall exist no Specified Default and (ii) each of the Acquisition
Agreement Representations and the Specified Representations shall be true and
correct in all material respects (without duplication of any materiality or
“material adverse effect” qualifications set forth therein), in each case, at
the time of, and after giving effect to, the Borrowing of the Loans on the
Closing Date, except in the case of any Acquisition Agreement Representation or
Specified Representation which expressly relates to a given date or period, in
which case such representation and warranty shall be true and correct in all
material respects (without duplication of any materiality or “material adverse
effect” qualifications set forth therein) as of such given date or period, as
the case may be.

(h) Except as set forth in Group Disclosure Letter (as defined in the
Acquisition Agreement) delivered on June 25, 2014 (it being understood that the
disclosure of any matter, information, item or other disclosure in any section
of the Group Disclosure Letter (whether or not an explicit cross-reference
appears) shall be deemed to be disclosure with respect to this condition (h) to
the extent that it is reasonably apparent from the face of such disclosure that
such matter, information, item or other disclosure in such section of the Group
Disclosure Letter is relevant to this condition (h)), from December 31, 2013
through the date of the Acquisition Agreement, there shall not have been any
change in the financial condition, business or results of operations of the
Group (as defined in the Acquisition Agreement), taken as a whole, that has had
an Acquired Business Material Adverse Effect.

(i) As of the Closing Date, since the date of the Acquisition Agreement, no
Acquired Business Material Adverse Effect shall have occurred.

SECTION 4.03. Determinations under Sections 4.01 and 4.02. For the purposes of
determining whether the conditions precedent specified in Sections 4.01 and 4.02
have been satisfied, each Lender shall be deemed to have consented to, approved,
accepted or be satisfied with each document or other matter required thereunder
to be consented to, approved by, acceptable to or satisfactory to the Lenders,
unless the Administrative Agent shall have received written notice from such
Lender prior to the Effective Date or the Closing Date, as applicable,
specifying its objection thereto. The Administrative Agent shall promptly notify
the Lenders and the Borrower in writing of the occurrence of the Effective Date
and such notification shall be conclusive and binding.

 

35



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

So long as any Obligation or any Commitment remains outstanding, unless the
Required Lenders shall otherwise consent in writing:

SECTION 5.01. Financial Statements, Reports, etc. The Borrower shall furnish to
the Administrative Agent the following, and the Administrative Agent shall make
a copy thereof available to each Lender:

(a) Within 90 days after the end of each fiscal year its consolidated balance
sheet and related statements of income and cash flow audited by independent
public accountants of recognized national standing, accompanied by an opinion of
such accountants (which shall not be qualified as to scope of audit or in any
manner calling into question the status of its business as a going concern) to
the effect that such consolidated financial statements fairly present its
financial condition and results of operations and that of its consolidated
Subsidiaries, taken as a whole, in accordance with GAAP;

(b) Within 50 days after the end of each of the first three fiscal quarters of
each fiscal year, its Form 10-Q as prescribed by the SEC;

(c) No later than the respective delivery due dates of financial statements
under (a) and (b) above, a certificate of a Financial Officer (i) certifying
that no Event of Default or Default has occurred and is continuing or, if such
an Event of Default or Default has occurred and is continuing, specifying the
nature and extent thereof and any corrective action taken or proposed to be
taken with respect thereto and (ii) setting forth computations in reasonable
detail satisfactory to the Administrative Agent demonstrating compliance with
the covenant contained in Section 6.03;

(d) Promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by it (other than
registration statements and prospectuses related to offerings to directors,
officers or employees) with the SEC or any Governmental Authority succeeding to
any of or all the functions of the SEC, or with any national securities
exchange, or distributed to its shareholders, as the case may be; and

(e) Promptly, from time to time, such other information regarding its
operations, business affairs and financial condition, or compliance with the
terms of this Agreement, as the Administrative Agent or any Lender may
reasonably request.

Information required to be delivered pursuant to this Section 5.01 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on an Approved Electronic Platform to which the Lenders
have been granted access or shall be available on the website of the SEC at
http://www.sec.gov (and a confirming electronic correspondence is delivered or
caused to be delivered by the Borrower to the Administrative Agent providing
notice of such availability); provided that the Borrower shall deliver paper
copies of such information to the Administrative Agent for delivery to any
Lender that requests such delivery. Information required to be delivered
pursuant to this Section 5.01 (other than the information that pursuant to the
immediately preceding sentence is deemed to have been delivered if it is made
available on the website of the SEC) shall be delivered by electronic
communications pursuant to the procedures set forth in Section 9.03.

 

36



--------------------------------------------------------------------------------

SECTION 5.02. Pari Passu Ranking. The Borrower shall ensure that any amounts
payable by it hereunder will at all times rank at least pari passu with all
other unsecured, unsubordinated Indebtedness of the Borrower except to the
extent any such Indebtedness may be preferred by law.

SECTION 5.03. Maintenance of Properties. The Borrower shall, and shall cause its
Subsidiaries to, maintain and keep its properties in such repair, working order
and condition, and make or cause to be made all such needful and proper repairs,
renewals and replacements thereto, as in the judgment of the Borrower are
necessary and in the interests of the Borrower; provided, however, that nothing
in this Section 5.03 shall prevent the Borrower (or any Subsidiary thereof) from
selling, abandoning or otherwise disposing of any of its respective properties
or discontinuing a part of its respective businesses from time to time if,
(i) in the judgment of the Borrower, such sale, abandonment, disposition or
discontinuance is advisable and (ii) in the case of a sale or other disposition,
is a transaction permitted under Section 6.02.

SECTION 5.04. Obligations and Taxes. The Borrower shall pay its Indebtedness and
other obligations that, if not paid, would result in a Material Adverse Effect
before the same shall become delinquent or in default, and pay and discharge all
(i) material taxes upon or against it, or against its properties, and (ii) all
claims which could reasonably be expected, if unpaid, to become a Lien upon its
property (other than a Lien permitted under Section 6.01), in each case prior to
the date on which penalties attach thereto, unless and to the extent that any
such obligation or tax is being contested in good faith and adequate reserves
with respect thereto are maintained on the applicable financial statements in
accordance with GAAP.

SECTION 5.05. Insurance. The Borrower shall, and shall cause its consolidated
Subsidiaries to, insure and keep insured, in each case with reputable insurance
companies, so much of its respective properties to such an extent and against
such risks, or in lieu thereof, in the case of the Borrower, maintain or cause
to be maintained a system or systems of self-insurance, as is customary in the
case of corporations engaged in the same or similar business or having similar
properties similarly situated.

SECTION 5.06. Existence; Businesses and Properties. (a) The Borrower shall do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence in its jurisdiction of organization, except as
otherwise expressly permitted under Section 6.02.

(b) The Borrower shall do or cause to be done all things necessary to obtain,
preserve, renew, extend and keep in full force and effect the rights, licenses,
permits, franchises, authorizations, patents, copyrights, trademarks and trade
names material to the conduct of its business as its Board of Directors shall
determine in its judgment.

SECTION 5.07. Compliance with Laws. (a) The Borrower shall comply in all
material respects with all applicable laws, rules, regulations and orders of any
Governmental Authority to which it is subject, whether now in effect or
hereafter enacted, such that no failure so to comply will result in the levy of
any penalty or fine which shall have a Material Adverse Effect.

(b) The Borrower shall comply in all material respects with the applicable
provisions of ERISA and all other related applicable laws and furnish to the
Administrative Agent and each Lender (i) as soon as possible, and in any event
within 30 days after any Responsible Officer of the Borrower or any ERISA
Affiliate either knows or has reason to know that any ERISA Event has occurred
that alone or together with any other ERISA Event would reasonably be expected
to result in liability of the Borrower to the PBGC in an aggregate amount
exceeding $50,000,000, a statement of a Financial Officer setting forth details
as to such ERISA Event and the action proposed to be taken with respect thereto,
together

 

37



--------------------------------------------------------------------------------

with a copy of the notice, if any, of such ERISA Event given to the PBGC or
other Governmental Authority, (ii) promptly after receipt thereof, a copy of any
notice the Borrower or any ERISA Affiliate may receive from the PBGC or other
Governmental Authority relating to the intention of the PBGC or other
Governmental Authority to terminate any Plan or Plans (other than a Plan
maintained by an ERISA Affiliate which is considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Section 414 of the Code), or any Foreign
Plan or Foreign Plans, or to appoint a trustee to administer any Plan or Plans,
or any Foreign Plan or Foreign Plans, (iii) within 10 days after the due date
for filing with the PBGC pursuant to Section 412(n) of the Code of a notice of
failure to make a required installment or other payment with respect to a Plan,
a statement of a Financial Officer setting forth details as to such failure and
the action proposed to be taken with respect thereto, together with a copy of
such notice given to the PBGC and (iv) promptly and in any event within 30 days
after receipt thereof by the Borrower or any ERISA Affiliate from the sponsor of
a Multiemployer Plan, a copy of each notice received by the Borrower or ERISA
Affiliate concerning (A) the imposition of Withdrawal Liability in excess of
$50,000,000 or (B) a determination that a Multiemployer Plan is, or is expected
to be, terminated or in reorganization, in each case within the meaning of Title
IV of ERISA, if such termination or reorganization would reasonably be expected
to result, alone or with any other such termination or reorganization, in
increases in excess of $50,000,000 in the contributions required to be made to
the relevant Plan or Plans.

SECTION 5.08. Default Notices. The Borrower shall furnish to the Administrative
Agent prompt written notice upon its becoming aware of any Event of Default or
Default, specifying the nature and extent thereof and the corrective action (if
any) proposed to be taken with respect thereto.

ARTICLE VI

NEGATIVE COVENANTS

The Borrower covenants and agrees with each Lender that, so long as any
Obligation or any Commitment remains outstanding, unless the Required Lenders
shall otherwise consent in writing, the Borrower will not:

SECTION 6.01. Liens. (a) Create or incur, or permit any Restricted Subsidiary to
create or incur, any Lien on its property or assets (including stock or other
securities of any person, including any of its Subsidiaries) now or hereafter
acquired by it or on any income or revenues or rights in respect thereof,
securing Indebtedness for borrowed money, without ratably securing the Loans;
provided, however, that the foregoing shall not apply to the following:

(i) Liens on property or assets of any corporation existing at the time such
corporation becomes a Restricted Subsidiary;

(ii) Liens existing on any property or asset at or prior to the acquisition
thereof by the Borrower or a Restricted Subsidiary, Liens on any property or
asset securing the payment of all or any part of the purchase price of such
property or asset, Liens on any property or asset securing any Indebtedness
incurred prior to, at the time of or within 180 days after the acquisition of
such property or asset for the purpose of financing all or any part of the
purchase price thereof or Liens on any property or asset securing any
Indebtedness incurred for the purpose of financing all or any part of the cost
to the Borrower or Restricted Subsidiary of improvements thereto;

(iii) Liens securing Indebtedness of a Restricted Subsidiary owing to the
Borrower or to another Restricted Subsidiary;

 

38



--------------------------------------------------------------------------------

(iv) Liens existing on the Effective Date, and set forth on Schedule 6.01(a);

(v) Liens on property of a person existing at the time such person is merged
into or consolidated with the Borrower or a Restricted Subsidiary or at the time
such person becomes a Subsidiary of the Borrower through the direct or indirect
acquisition of capital stock of such person by the Borrower or at the time of a
sale, lease or other disposition of the properties of a person as an entirety or
substantially as an entirety to the Borrower or a Restricted Subsidiary;

(vi) Liens on any property owned by the Borrower or any Restricted Subsidiary,
in favor of the United States of America or any state thereof, or any
department, agency or instrumentality or political subdivision of the United
States of America or any State thereof, or in favor of any other country, or any
political subdivision thereof, to secure partial, progress, advance or other
payments pursuant to any contract or statute or to secure any Indebtedness
incurred for the purpose of financing all or any part of the purchase price or
the cost of construction of the property subject to such Liens;

(vii) Liens for taxes or other governmental charges not at the time delinquent
or thereafter payable without penalty or being contested in good faith by
appropriate proceedings and for which adequate reserves are maintained by the
applicable financial statements in accordance with GAAP; and

(viii) any extension, renewal or replacement (or successive extensions, renewals
or replacements) in whole or in part of the Liens referred to in clauses
(i) through (vi) of this Section 6.01(a); provided, however, that each such
extension, renewal or replacement is limited to all or a part of the property
which secured the Lien so extended, renewed or replaced (and any improvements
thereon).

(b) Notwithstanding paragraph (a) of this Section 6.01 and in addition to the
Liens permitted thereunder, the Borrower and any Restricted Subsidiary may
create or incur Liens which would otherwise be subject to the foregoing
restrictions to secure Indebtedness for borrowed money in an aggregate amount
which does not at the time exceed 10% of the Consolidated Net Tangible Assets of
the Borrower and its consolidated Subsidiaries at such time.

SECTION 6.02. Consolidation, Merger, Sale of Assets, etc. Consolidate or merge
with or into any other person or sell, lease or transfer all or substantially
all of its property and assets, or agree to do any of the foregoing, unless
(a) no Default or Event of Default has occurred and is continuing or would
result immediately after giving effect thereto, (b) if the Borrower is not the
surviving corporation or if the Borrower sells, leases or transfers all or
substantially all of its property and assets, the Borrower or the surviving
corporation or the person purchasing or being leased the assets agrees to be
bound by the terms and provisions applicable to the Borrower hereunder, and
(c) immediately after such transaction, individuals who were directors of the
Borrower during the twelve month period prior to such merger, sale or lease
(together with any replacement or additional directors whose election was
recommended by or who were elected by a majority of directors then in office)
constitute the Board of Directors of the surviving corporation or the person
purchasing or being leased the assets.

SECTION 6.03. Financial Undertaking. In the case of the Borrower, permit the
aggregate Indebtedness of the Borrower and its consolidated Subsidiaries, after
eliminating intercompany items, to exceed 150% of Consolidated Net Worth of the
Borrower and its consolidated Subsidiaries.

SECTION 6.04. Change in Business. In the case of the Borrower, together with its
consolidated Subsidiaries, cease to be primarily engaged in lightweight metals
technology, engineering and manufacturing, and any other business activities
reasonably incidental, complementary or related thereto.

 

39



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

In case of the happening of any of the following events (“Events of Default”):

(a) the Borrower shall default in the payment when due of any principal of any
Loan and, if such default shall result from the failure of any third party
payments system used by the Borrower, such default shall continue for a period
of two Business Days;

(b) the Borrower shall fail to pay when due any interest, fee or other amount
payable under this Agreement upon demand therefor, and, in each case, such
failure shall continue for a period of five Business Days;

(c) any representation or warranty made or deemed made by the Borrower under
this Agreement or any statement made by the Borrower in any financial statement,
certificate, report, exhibit or document furnished by or on behalf of the
Borrower in connection with this Agreement shall prove to have been false or
misleading in any material respect as of the time when made and, if such
representation or warranty is able to be corrected, such representation or
warranty is not corrected within 20 days after the Borrower’s knowledge that it
was false or misleading;

(d) the Borrower shall default in the performance or observance of any covenant
contained in Section 5.02, Section 5.06(a), Section 5.08 or Article VI;

(e) the Borrower shall default in the performance or observance of any covenant
or agreement under this Agreement (other than those specified in paragraphs (a),
(b) and (d) above) and such default shall continue for a period of 30 days after
notice from the Administrative Agent;

(f) the Borrower shall (i) (A) default in the payment of any principal or
interest beyond any period of grace provided with respect thereto, due in
respect of any Indebtedness in a principal amount in excess of $100,000,000, or
(B) fail to observe or perform any other term, covenant, condition or agreement
contained in any agreement or instrument evidencing or governing any
Indebtedness in a principal amount in excess of $100,000,000, if the effect of
any such default or failure referred to in this clause (i) is to cause such
Indebtedness to become due prior to its stated maturity; or (ii) default in the
payment at maturity of any principal in respect of any Indebtedness in a
principal amount in excess of $100,000,000;

(g) a proceeding shall have been instituted or a petition filed in respect of
the Borrower:

(i) seeking to have an order for relief entered in respect of the Borrower, or
seeking a declaration or entailing a finding that the Borrower is insolvent or a
similar declaration or finding, or seeking dissolution, winding-up, revocation
or forfeiture of charter or Memorandum and Articles of Association, liquidation,
reorganization, arrangement, adjustment, composition or other relief with
respect to the Borrower, its assets or its debts under any law relating to
bankruptcy, insolvency, relief of debtors or protection of creditors,
termination of legal entities or any other similar law now or hereafter in
effect, or

(ii) seeking appointment of a receiver, trustee, custodian, liquidator,
assignee, sequestrator, administrator or other similar official for the Borrower
or for all or any substantial part of its property,

 

40



--------------------------------------------------------------------------------

and such proceeding or petition shall remain undismissed for a period of 90
consecutive days or an order or decree approving any of the foregoing shall be
entered;

(h) the Borrower shall become insolvent, shall become generally unable to pay
its debts as they become due, shall voluntarily suspend transaction of its
business generally or as a whole, shall make a general assignment for the
benefit of creditors, shall institute a proceeding described in clause (g)(i)
above or shall consent to any order or decree described therein, shall institute
a proceeding described in clause (g)(ii) above or shall consent to any such
appointment or to the taking of possession by any such official of all or any
substantial part of its property whether or not any such proceeding is
instituted, shall dissolve, wind-up or liquidate itself or any substantial part
of its property or shall take any action in furtherance of any of the foregoing;

(i) any of the following shall have occurred: (i) any person or group of persons
shall have acquired beneficial ownership of a majority in interest of the
outstanding Voting Stock of the Borrower (within the meaning of Section 13(d) or
14(d) of the Securities Exchange Act of 1934 and the applicable rules and
regulations thereunder), (ii) during any period of 25 consecutive months,
commencing before or after the date of this Agreement, individuals who at the
beginning of such 25 month period were directors of the Borrower (together with
any replacement or additional directors whose election was recommended by or who
were elected by a majority of directors then in office) cease to constitute a
majority of the Board of Directors of the Borrower or (iii) any person or group
of related persons shall acquire all or substantially all of the assets of the
Borrower, provided, however, that a change in control of the Borrower shall not
be deemed to have occurred pursuant to clause (iii) of this paragraph (i) if the
Borrower shall have merged or consolidated with or transferred all or
substantially all of its assets to another person in compliance with the
provisions of Section 6.02 and the ratio represented by the total assets of the
surviving person, successor or transferee divided by such person’s stockholders’
equity, in each case as determined and as would be shown in a consolidated
balance sheet of such person prepared in accordance with GAAP (the “Leverage
Ratio” of such person) is no greater than the then Leverage Ratio of the
Borrower immediately prior to such event;

(j) an ERISA Event or ERISA Events shall have occurred with respect to any Plan
or Plans, or any Foreign Plan or Foreign Plans, that reasonably could be
expected to result in liability of the Borrower to the PBGC or other
Governmental Authority or to a Plan or Foreign Plan in an aggregate amount
exceeding $100,000,000 and, within 30 days after the reporting of any such ERISA
Event to the Administrative Agent or after the receipt by the Administrative
Agent of the statement required pursuant to Section 5.07(b), the Administrative
Agent shall have notified the Borrower in writing that (i) the Required Lenders
have made a determination that, on the basis of such ERISA Event or ERISA Events
or the failure to make a required payment, there are reasonable grounds (A) for
the termination of such Plan or Plans, or such Foreign Plan or Foreign Plans, by
the PBGC or other Governmental Authority, (B) for the appointment either by the
appropriate United States District Court of a trustee to administer such Plan or
Plans or by an applicable court of law outside the United States of a trustee to
administer such Foreign Plan or Foreign Plans or (C) for the imposition of a
lien in favor of a Plan or Foreign Plan and (ii) as a result thereof an Event of
Default exists hereunder; or a trustee shall be appointed by a United States
District Court to administer any such Plan or Plans or by an applicable court of
law outside the United States of a trustee to administer such Foreign Plan or
Foreign Plans; or the PBGC or other Governmental Authority shall institute
proceedings to terminate any Plan or Plans or any Foreign Plan or Foreign Plans;

 

41



--------------------------------------------------------------------------------

(k) (i) the Borrower or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan, (ii) the Borrower or such ERISA Affiliate does not have
reasonable grounds for contesting such Withdrawal Liability or is not in fact
contesting such Withdrawal Liability in a timely and appropriate manner and does
not have adequate reserves set aside against such Withdrawal Liability and
(iii) the amount of the Withdrawal Liability specified in such notice, when
aggregated with all other amounts required to be paid to Multiemployer Plans in
connection with Withdrawal Liabilities (determined as of the date or dates of
such notification), exceeds $100,000,000 or requires payments exceeding
$50,000,000 in any calendar year;

(l) the Borrower or any ERISA Affiliate shall have been notified by the sponsor
of a Multiemployer Plan that such Multiemployer Plan is in reorganization or is
being terminated, within the meaning of Title IV of ERISA, if solely as a result
of such reorganization or termination the aggregate annual contributions of the
Borrower and its ERISA Affiliates to all Multiemployer Plans that are then in
reorganization or have been or are being terminated have been or will be
increased over the amounts required to be contributed to such Multiemployer
Plans for their most recently completed plan years by an amount exceeding
$100,000,000;

(m) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 shall be rendered against the Borrower or any Subsidiary
of the Borrower or any combination thereof and the same shall remain
undischarged for a period of 45 consecutive days during which execution shall
not be effectively stayed (unless an appeal or writ of certiorari is being
diligently prosecuted), or any action shall be legally taken by a judgment
creditor or creditors holding judgments which in the aggregate exceed
$100,000,000 to levy upon assets or properties of the Borrower or any Subsidiary
of the Borrower to enforce any such judgment; or

(n) any Subsidiary Guarantor’s guarantee under the applicable Subsidiary
Guarantee (if any) shall for any reason fail or cease to be valid and binding
on, or enforceable against, such Subsidiary Guarantor, or the Borrower or any
Subsidiary Guarantor shall so state in writing; or

(o) any provision of any Loan Document (other than a Subsidiary Guarantor’s
guarantee under any Subsidiary Guarantee (if any)) after delivery thereof shall
for any reason fail or cease to be valid and binding on, or enforceable against,
the Borrower, or the Borrower shall so state in writing, but only if such events
or circumstances, individually or in the aggregate, result in a Material Adverse
Effect; or

then, and in every such event (other than an event described in paragraph (g) or
(h) above), and at any time thereafter during the continuance of such event, the
Administrative Agent, at the request of the Required Lenders, shall, by written
notice to the Borrower, take either or both of the following actions, at the
same or different times: (i) prior to the Closing Date solely in the case of
such Event of Default which is referred to in clause (b) of this Article VII
which is continuing, terminate the Commitments, whereupon the obligation of each
Lender to make any Loan shall immediately terminate, and (ii) at any time on or
after the Closing Date in the case of any Event of Default which is continuing,,
declare the Loans then outstanding to be forthwith due and payable in whole or
in part, whereupon the principal of the Loans so declared to be due and payable,
together with accrued interest thereon and any unpaid accrued fees and all other
liabilities accrued hereunder, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein to the
contrary notwithstanding; and in any event described in paragraph (g) or
(h) above, (x) the Commitment of each Lender to make Loans shall automatically
be terminated and (y) the Loans, all such interest and all such amounts and
Obligations shall automatically become and be due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein to the
contrary notwithstanding.

 

42



--------------------------------------------------------------------------------

ARTICLE VIII

SUBSIDIARY GUARANTEES

In the event that the aggregate principal amount of Indebtedness borrowed by
Borrowing Subsidiaries under the Existing Five-Year Credit Agreement (or any
refinancing or replacement thereof) at any time exceeds $250,000,000, the
Borrower shall promptly (and in any event within 10 days) cause each Borrowing
Subsidiary to execute and deliver to the Administrative Agent a Subsidiary
Guarantee (and in connection therewith, provide to the Administrative Agent such
documents with respect to such Borrowing Subsidiary corresponding to those set
forth in Section 4.01(a)(ii)-(iv)), unless such Borrowing Subsidiary is an
Excluded Subsidiary.

ARTICLE IX

THE ADMINISTRATIVE AGENT

SECTION 9.01. Authorization and Action. (a) Each Lender hereby appoints MSSF as
the Administrative Agent hereunder and each Lender authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement and the other Loan Documents as are delegated to the
Administrative Agent under such agreements and to exercise such powers as are
reasonably incidental thereto. Without limiting the foregoing, each Lender
hereby authorizes the Administrative Agent to execute and deliver, and to
perform its obligations under, each of the Loan Documents to which the
Administrative Agent is a party, to exercise all rights, powers and remedies
that the Administrative Agent may have under such Loan Documents.

(b) As to any matters not expressly provided for by this Agreement and the other
Loan Documents (including enforcement or collection), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Lenders,
and such instructions shall be binding upon all Lenders; provided, however, that
the Administrative Agent shall not be required to take any action that (i) the
Administrative Agent in good faith believes exposes it to personal liability
unless the Administrative Agent receives an indemnification satisfactory to it
from the Lenders with respect to such action or (ii) is contrary to this
Agreement or applicable law including, without limitation, any action that may
be in violation of the automatic stay under any requirement of law relating to
bankruptcy, insolvency or reorganization or relief of debtors or that may effect
a forfeiture, modification or termination of property of a Defaulting Lender in
violation of any requirement of law relating to bankruptcy, insolvency or
reorganization or relief of debtors. The Administrative Agent agrees to give to
each Lender prompt notice of each notice given to it by the Borrower pursuant to
the terms of this Agreement or the other Loan Documents.

(c) In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
except to the limited extent provided in Section 2.05(c) and Section 10.04(b),
and its duties are entirely administrative in nature. The Administrative Agent
does not assume and shall not be deemed to have assumed any obligation other
than as expressly set forth herein and in the other Loan Documents or any other
relationship as the agent, fiduciary or trustee of or for any Lender or holder
of any other Obligation. The Administrative Agent may perform any of its duties
under any Loan Document by or through its agents or employees.

 

43



--------------------------------------------------------------------------------

(d) In the event that MSSF or any of its Affiliates is or becomes an indenture
trustee under the Trust Indenture Act of 1939 (as amended, the “Trust Indenture
Act”) in respect of any securities issued or guaranteed by the Borrower, the
parties hereto acknowledge and agree that any payment or property received in
satisfaction of or in respect of any Obligation of the Borrower hereunder or
under any other Loan Document by or on behalf of MSSF in its capacity as such
for the benefit of the Borrower under any Loan Document (other than MSSF or an
Affiliate of MSSF) and which is applied in accordance with the Loan Documents is
exempt from the requirements of Section 311 of the Trust Indenture Act pursuant
to Section 311(b)(3) of the Trust Indenture Act.

(e) The Arranger shall have no obligations or duties whatsoever in such capacity
under this Agreement or any other Loan Document and shall incur no liability
hereunder or thereunder in such capacity.

SECTION 9.02. Administrative Agent’s Reliance, Etc. None of the Administrative
Agent, any of its Affiliates or any of their respective directors, officers,
agents or employees shall be liable for any action taken or omitted to be taken
by it, him, her or them under or in connection with this Agreement or the other
Loan Documents, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted primarily from the gross negligence or willful
misconduct of such person. Without limiting the foregoing, the Administrative
Agent (a) may treat the payee of any Note as its holder until such Note has been
assigned in accordance with Section 10.04, (b) may rely on the Register to the
extent set forth in Section 2.05 and Section 10.04(b), (c) may consult with
legal counsel (including counsel to the Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts, (d) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations made by or on behalf of the Borrower
in or in connection with this Agreement or any other Loan Document, (e) shall
not have any duty to ascertain or to inquire either as to the performance or
observance of any term, covenant or condition of this Agreement or any other
Loan Document, as to the financial condition of the Borrower or as to the
existence or possible existence of any Default or Event of Default and (f) shall
incur no liability under or in respect of this Agreement or any other Loan
Document by acting upon any notice, consent, certificate or other instrument or
writing (which writing may be a telecopy or electronic mail) or any telephone
message believed by it to be genuine and signed or sent by the proper party or
parties.

SECTION 9.03. Posting of Communications. (a) The Borrower hereby agrees that it
will provide to the Administrative Agent all information, documents and other
materials that it is obligated, or otherwise chooses to, furnish to the
Administrative Agent pursuant to any Loan Document or in connection with the
transactions contemplated therein, including, without limitation, all notices,
requests, financial statements, financial and other reports, certificates and
other information materials, but excluding any such communication that
(i) relates to a request for a new, or a conversion of an existing, Borrowing
(including any election of an interest rate or Interest Period relating
thereto), (ii) relates to the payment of any principal or other amount due under
this Agreement prior to the scheduled payment date therefor, (iii) relates to a
termination or a reduction of Commitments or prepayment of Loans, as applicable,
pursuant to Section 2.10, 2.11 or 2.23(d), (iv) provides notice of any Default
or Event of Default, (v) is required to be delivered to satisfy any condition
precedent under Article IV or (vi) in accordance with Section 5.01, including
clauses (a), (b) and (d) of such Section, is deemed to have been delivered if it
is made available on the website of the SEC (all such non-excluded
communications being referred to herein collectively as “Communications”), by
transmitting the Communications in an electronic/soft medium in a format
acceptable to the Administrative Agent to msagency@morganstanley.com.

 

44



--------------------------------------------------------------------------------

(b) The Borrower further agrees that the Administrative Agent may, but shall not
be obligated to, make the Communications available to the Lenders by posting the
Communications on IntraLinksTM, DebtDomain or a substantially similar electronic
platform chosen by the Administrative Agent to be its electronic transmission
system (the “Approved Electronic Platform”).

(c) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a dual firewall and a User ID/Password Authorization System) and
the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the Lenders and the Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure and that there are confidentiality and other
risks associated with such distribution. Each of the Lenders and the Borrower
hereby approves distribution of the Communications through the Approved
Electronic Platform and understands and assumes the risks of such distribution.

(d) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, THE ARRANGER OR
ANY OF THEIR RESPECTIVE AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES (COLLECTIVELY,
“APPLICABLE PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER OR ANY
OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION,
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S
OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET.

(e) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its Email address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Approved Electronic Platform shall constitute effective delivery
of the Communications to such Lender for purposes of the Loan Documents. Each
Lender agrees (i) to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender’s Email address to
which the foregoing notice may be sent by electronic transmission and (ii) that
the foregoing notice may be sent to such Email address.

(f) Each of the Lenders and the Borrower agrees that the Administrative Agent
may, but (except as may be required by applicable law) shall not be obligated
to, store the Communications on the Approved Electronic Platform in accordance
with the Administrative Agent’s generally applicable document retention
procedures and policies.

(g) Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

 

45



--------------------------------------------------------------------------------

SECTION 9.04. The Administrative Agent Individually. With respect to its Ratable
Portion, MSSF shall have and may exercise the same rights and powers hereunder
and is subject to the same obligations and liabilities as and to the extent set
forth herein for any other Lender. The terms “Lenders”, “Required Lenders” and
any similar terms shall, unless the context clearly otherwise indicates, include
the Administrative Agent in its individual capacity as a Lender or as one of the
Required Lenders. MSSF and its Affiliates may accept deposits from, lend money
to, and generally engage in any kind of banking, trust or other business with,
the Borrower as if MSSF were not acting as the Administrative Agent.

SECTION 9.05. Indemnification. Each Lender agrees to indemnify the
Administrative Agent and each of its Affiliates, and each of their respective
directors, officers, employees, agents and advisors (to the extent not
reimbursed by the Borrower, but without affecting the Borrower’s reimbursement
obligation), from and against such Lender’s aggregate ratable share of any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses and disbursements (including fees, expenses and
disbursements of financial and legal advisors) of any kind or nature whatsoever
that may be imposed on, incurred by, or asserted against, the Administrative
Agent or any of its Affiliates, directors, officers, employees, agents and
advisors in any way relating to or arising out of this Agreement or the other
Loan Documents or any action taken or omitted by the Administrative Agent under
this Agreement or the other Loan Documents; provided, however, that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
to the extent any of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from the gross negligence or willful misconduct of the Administrative
Agent or such Affiliate. Without limiting the foregoing, each Lender agrees to
reimburse the Administrative Agent promptly upon demand for its ratable share of
any out-of-pocket expenses (including fees, expenses and disbursements of
financial and legal advisors) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of its rights or responsibilities
under, this Agreement or the other Loan Documents, to the extent that the
Administrative Agent is not reimbursed for such expenses by the Borrower.

SECTION 9.06. Successor Administrative Agent. (a) The Administrative Agent may
resign at any time by giving 30 days’ prior written notice thereof to the
Lenders and the Borrower, whether or not a Successor Administrative Agent has
been appointed. Upon any such resignation, the Required Lenders shall have the
right to appoint a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, selected from among the Lenders. In either case, such
appointment shall be subject to the prior written approval of the Borrower
(which approval may not be unreasonably withheld and shall not be required upon
the occurrence and during the continuance of an Event of Default). Upon the
acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent. Upon the earlier of (x) the date that is 30 days
after the giving by the existing Administrative Agent of a resignation notice
pursuant to this Section 9.06 and (y) the acceptance of appointment as
Administrative Agent by a successor Administrative Agent, the retiring

 

46



--------------------------------------------------------------------------------

Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents. Prior to any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents. After such resignation, the
retiring Administrative Agent shall continue to have the benefit of this Article
IX as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.

ARTICLE X

MISCELLANEOUS

SECTION 10.01. Notices. Except as provided in Section 9.03, notices and other
communications provided for herein shall (unless deemed to have been delivered
in accordance with Section 5.01) be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy or email as follows:

(a) if to the Borrower, to Alcoa Inc. at 390 Park Avenue, New York, New York
10022-4608, Attention of Vice President & Treasurer (Telecopy No. 212-836-2807);

(b) if to the Administrative Agent, to Morgan Stanley Senior Funding, Inc. at 1
New York Plaza, 41st floor, New York, New York 10004, Attention: Global Loans
Services Agency Team, (Telecopy No: (212) 507-6680; email:
msagency@morganstanley.com); and

(c) if to a Lender, to it at its address (or telecopy number) set forth in the
applicable Administrative Questionnaire or in the applicable Assignment and
Assumption.

Any party may subsequently change its notice address by written notice to the
other parties as herein provided. All notices and other communications given to
any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been given on the date of receipt if delivered during normal
business hours (and otherwise shall be deemed to have been given on the
following date) and if delivered by hand or overnight courier service or sent by
telecopy or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 10.01 or in accordance with
the latest unrevoked direction from such party to the Administrative Agent and
the Borrower given in accordance with this Section 10.01.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures set forth in
Section 9.03 or otherwise approved by the Administrative Agent; provided that
the foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender; provided further
that any Lender may, upon request, receive a hard copy delivery of any or all
such notices. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures set forth in Section 9.03 or otherwise
approved by it; provided that approval of such procedures may be limited to
particular notices or communications.

Any notice hereunder shall be effective upon receipt. Any notice or other
communication received on a day which is not a Business Day or after business
hours in the place of receipt shall be deemed to be served on the next following
Business Day in such place.

 

47



--------------------------------------------------------------------------------

SECTION 10.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement shall be considered to have been relied upon by the Lenders and shall
survive the making by the Lenders of the Loans, regardless of any investigation
made by the Lenders or on their behalf, and shall continue in full force and
effect as long as any Obligation remains outstanding and unpaid and so long as
the Commitments have not been terminated.

SECTION 10.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each Lender, and thereafter shall be binding
upon and inure to the benefit of the Borrower, the Administrative Agent, each
Lender and their respective successors and assigns, except that the Borrower
shall not have the right to assign its rights hereunder or any interest herein
without the prior consent of all the Lenders.

SECTION 10.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than to the Borrower or an
Affiliate or a Subsidiary of the Borrower or to any natural person) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its rights and obligations with respect to its Commitment and the
Loans) to (1) any other Lender or an Affiliate of such Lender or (2) with the
prior written consent (such consent not to be unreasonably withheld or delayed)
of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, or, solely with respect to
any assignment made after the Closing Date, an Approved Fund (as defined below)
or, if an Event of Default under clause (a), (b), (g) or (h) of Article VII has
occurred and is continuing, any other assignee; provided, further, that if the
consent of the Borrower is required in connection with any assignment hereunder,
the Borrower shall be deemed to have provided such consent unless it has
notified the Administrative Agent of its refusal to give such consent within 10
Business Days of receiving a written request therefor; and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or, solely with respect to any assignment made after the Closing Date, an
Approved Fund.

(ii) Assignments shall be subject to the following conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the

 

48



--------------------------------------------------------------------------------

date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 or an integral
multiple thereof, unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default under clause (a), (b), (g) or (h) of Article VII
has occurred and is continuing);

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided, that the Administrative Agent may, in
its sole discretion, elect to waive such fee in the case of any assignment;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(E) in the case of an assignment to a CLO (as defined below), the assigning
Lender shall retain the sole right to approve any amendment, modification or
waiver of any provision of this Agreement; provided that the Assignment and
Assumption between such Lender and such CLO may provide that such Lender will
not, without the consent of such CLO, agree to any amendment, modification or
waiver described in the proviso to Section 10.08(b) that affects such CLO.

For purposes of this Section 10.04(b), the terms “Approved Fund” and “CLO” have
the following meanings:

“Approved Fund” shall mean (a) a CLO and (b) with respect to any Lender that is
a fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“CLO” shall mean any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto with respect to
the interests assumed and, to the extent of the interest assigned under such
Assignment and Assumption, have the rights and obligations of a Lender, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.12, 2.14, 2.18 and 10.05).

(iv) The Administrative Agent shall maintain at its address referred to in
Section 10.01 a copy of each Assignment and Assumption delivered to and accepted
by it and shall record in the Register the names and addresses of the Lenders
and the principal amount of the Loans owing to each Lender from time to time and
the Commitments of each Lender. Any assignment pursuant to this Section 10.04
shall not be effective until such assignment is recorded in the Register.

 

49



--------------------------------------------------------------------------------

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall promptly (i) accept such Assignment and
Assumption, (ii) record the information contained therein in the Register and
(iii) give notice thereof to the Borrower. No assignment shall be effective for
purposes of this Agreement until it has been recorded in the Register as
provided in this paragraph.

(vi) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth above, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of the Loans previously requested but not funded by
the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent and
each other Lender hereunder (and interest accrued thereon) and (y) acquire (and
fund as appropriate) its full Ratable Portion of all Loans. Notwithstanding the
foregoing, in the event that any assignment of rights of any Defaulting Lender
hereunder becomes effective under applicable law without compliance with the
provisions of this clause (vi), then the assignee of such interest will be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

(c) (i) Any Lender may, without the consent of the Borrower and the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its rights and obligations
with respect to its Commitment and the Loans); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the proviso to Section 10.08(b)
that affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.12, 2.14 and 2.18 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.06 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.16 as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.12, 2.14 or 2.18 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is

 

50



--------------------------------------------------------------------------------

made with the Borrower’s prior written consent or unless the right to a greater
payment results from a change in law after the Participant becomes a Participant
with respect to such participation.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central banking authority, and the other provisions of
this Section 10.04 shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 10.05. Expenses; Indemnity. (a) The Borrower agrees upon demand to pay,
or reimburse (subject to the Borrower’s written expense reimbursement policies
as provided to the Administrative Agent prior to the date hereof) the
Administrative Agent and the Arranger for all of each such person’s reasonable
and documented out-of-pocket costs and expenses of every type and nature
incurred on or after June 1, 2014 (other than the reasonable fees, expenses and
disbursements of the Administrative Agent’s counsel, Weil, Gotshal & Manges LLP
which shall be reimbursable regardless of when incurred), including reasonable
and documented fees, disbursements and other charges of counsel (which shall be
limited to one primary counsel and, if necessary, one local counsel per each
applicable jurisdiction for the Administrative Agent and the Arranger, taken as
a whole) and for documentary taxes and other charges incurred by each such
person in connection with any of the following: (i) the Administrative Agent’s
negotiation or execution of any Loan Document, (ii) the preparation,
negotiation, execution or interpretation of this Agreement (including the
satisfaction or attempted satisfaction of any condition set forth in Article
IV), any Loan Document or any proposal letter or commitment letter issued in
connection therewith, or the making of the Loans hereunder, (iii) the ongoing
administration of this Agreement and the Loans, including consultation with
attorneys in connection therewith and with respect to the Administrative Agent’s
rights and responsibilities hereunder and under the other Loan Documents,
(iv) the protection, collection or enforcement of any Obligation or the
enforcement of any Loan Document, (v) the commencement, defense or intervention
in any court proceeding relating in any way to the Obligations, this Agreement
or any other Loan Document, (vi) the response to, and preparation for, any
subpoena or request for document production with which the Administrative Agent
is served or deposition or other proceeding in which the Administrative Agent is
called to testify, in each case, relating in any way to the Obligations, this
Agreement or any other Loan Document or (vii) any amendment, consent, waiver,
assignment, restatement, or supplement to any Loan Document or the preparation,
negotiation and execution of the same.

(b) The Borrower further agrees to pay or reimburse the Administrative Agent and
each of the Lenders upon demand for all out-of-pocket costs and expenses,
including reasonable and documented fees, disbursements and other charges of
counsel (which shall be limited to one primary counsel and, if necessary, one
local counsel per each applicable jurisdiction for the Administrative Agent and
the Lenders, taken as a whole, and solely in the case representation of all such
persons would (in the reasonable opinion of the Administrative Agent) be
inappropriate due to an actual or potential conflict of interest, one additional
counsel in each relevant jurisdiction to each group of affected persons
similarly situated, taken as a whole), incurred by the Administrative Agent or
such Lenders in connection with any of the following: (i) in enforcing any Loan
Document or Obligation or exercising or enforcing any other right or remedy
available by reason of an Event of Default, (ii) in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work-out” or in any insolvency or bankruptcy proceeding with
respect to the Borrower, (iii) in commencing, defending or intervening in any
litigation or in filing a petition, complaint, answer, motion or other pleadings
in any legal proceeding relating to the Obligations, any of the Borrower’s
respective Subsidiaries and related to or arising out of the transactions
contemplated hereby or by any other Loan Document or (iv) in taking any other
action in or with respect to any suit or proceeding (bankruptcy or otherwise)
described in clause (i), (ii) or (iii) above.

 

51



--------------------------------------------------------------------------------

(c) The Borrower agrees to hold harmless the Administrative Agent, each Lender,
the Arranger and each of their respective affiliates and each of their
respective officers, directors, employees, agents, advisors, attorneys and
representatives (each, an “Indemnitee”) from and against any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable and documented fees, disbursements and other charges of counsel
(which shall be limited to one primary counsel and, if necessary, one local
counsel per each applicable jurisdiction for the Administrative Agent or the
Lenders, taken as a whole, and solely in the case representation of all such
Indemnitees would (in the reasonable opinion of the Administrative Agent) be
inappropriate due to an actual or potential conflict of interest, one additional
counsel in each relevant jurisdiction to each group of affected Indemnitees
similarly situated, taken as a whole)), joint or several, that may be incurred
by or asserted or awarded against any Indemnitee (including in connection with
or relating to any investigation, litigation or proceeding or the preparation of
any defense in connection therewith), in each case arising out of or in
connection with or by reason of this Agreement, the other Loan Documents, or any
actual or proposed use of the proceeds of the Facility, except to the extent
such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from (x) the gross negligence, bad faith or willful misconduct of such
Indemnitee or (y) a material breach by such Indemnitee of this Agreement or the
other Loan Documents. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section applies, such indemnity shall
be effective, whether or not such investigation, litigation or proceeding is
brought by the Borrower or any of their respective directors, security holders
or creditors, an Indemnitee or any other person, or an Indemnitee is otherwise a
party thereto and whether or not the transactions contemplated by this Agreement
are consummated. No Indemnitee shall have any liability (whether in contract,
tort or otherwise) to the Borrower or any of their respective security holders
or creditors for or in connection with the transactions contemplated by this
Agreement, except to the extent such liability is determined in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from (x) such Indemnitee’s gross negligence, bad faith or willful
misconduct or (y) a material breach by such Indemnitee of this Agreement or the
other Loan Documents. In no event, however, shall any Indemnitee be liable on
any theory of liability for any special, indirect, consequential or punitive
damages (including, without limitation, any loss of profits, business or
anticipated savings). The Borrower hereby waives, releases and agrees (each for
itself and on behalf of its Subsidiaries) not to sue upon any such claim for any
special, indirect, consequential or punitive damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

(d) The provisions of this Section 10.05 and any other indemnification or other
protection provided to any Indemnitee pursuant to this Agreement shall
(i) remain operative and in full force and effect regardless of the expiration
of the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment in full of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement, or any
investigation made by or on behalf of the Administrative Agent or Lender, and
(ii) inure to the benefit of any person that was at the time such claim arose an
Indemnitee under this Agreement or any other Loan Document. The Administrative
Agent and each Lender agrees to use commercially reasonable efforts to promptly
notify the Borrower of any claims for indemnification or other protection under
this Section 10.05; provided, however, that any failure by such person to
deliver any such notice shall not relieve the Borrower from its obligations
under this Section 10.05. All amounts due under this Section 10.05 shall be
payable on written demand therefor, but shall be subject to the requirements of
reasonableness and documentation as set forth herein.

SECTION 10.06. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent

 

52



--------------------------------------------------------------------------------

permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender or its Affiliates to or for the credit or the
account of the Borrower against any of and all the Obligations of the Borrower
now or hereafter existing under this Agreement held by such Lender, irrespective
of whether or not such Lender shall have made any demand under this Agreement or
otherwise and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have; provided,
however, that in the event that any Defaulting Lender exercises any such right
of setoff (i) all amounts so set off will be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.23, and, pending such payment, will be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders and (ii) the Defaulting Lender will
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such rights of setoff. Each Lender agrees promptly to notify the
Borrower after any such set-off and application made by such Lender or its
Affiliates; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Lender
under this Section 10.06 are in addition to the other rights and remedies
(including other rights of set-off) that such Lender may have.

SECTION 10.07. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE
LAWS OF ANY OTHER JURISDICTION; PROVIDED, HOWEVER, THAT (A) THE INTERPRETATION
OF THE DEFINITION OF “ACQUIRED BUSINESS MATERIAL ADVERSE EFFECT” AND WHETHER
THERE HAS OCCURRED AN ACQUIRED BUSINESS MATERIAL ADVERSE EFFECT, (B) WHETHER THE
ACQUISITION HAS BEEN CONSUMMATED AS CONTEMPLATED BY THE ACQUISITION AGREEMENT
AND (C) THE DETERMINATION OF WHETHER THE REPRESENTATIONS MADE BY THE TARGET ARE
ACCURATE AND WHETHER AS A RESULT OF ANY INACCURACY OF ANY SUCH REPRESENTATIONS
THE BORROWER (OR THE BORROWER’S APPLICABLE AFFILIATES) HAS THE RIGHT TO
TERMINATE ITS (OR THEIR) OBLIGATIONS, OR HAS THE RIGHT NOT TO CONSUMMATE THE
ACQUISITION, UNDER THE ACQUISITION AGREEMENT, SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD
TO ANY CONFLICT OF LAWS PRINCIPLES, PROVISIONS OR RULES (WHETHER OF THE STATE OF
DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD RESULT IN THE APPLICATION OF THE
LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE.

SECTION 10.08. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent or any Lender in exercising any power or right hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies which they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) below,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice or demand on the Borrower in any
case shall entitle the Borrower to any further notice or shall entitle the
Borrower to notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the

 

53



--------------------------------------------------------------------------------

Required Lenders; provided, however, that no such agreement shall (i) decrease
the principal amount of, or extend the maturity of any principal payment date or
date for the payment of any interest on any Loan or date fixed for payment of
any Commitment Fee or Duration Fee, or waive or excuse any such payment or any
part thereof, or decrease the rate of interest on any Loan, without the prior
written consent of each Lender affected thereby, (ii) change or extend the
Commitment or decrease the Commitment Fees or Duration Fees of any Lender
without the prior written consent of such Lender, (iii) release the Borrower
from its obligations to repay the principal amount of any Loan owing to such
Lender (other than by the payment or prepayment thereof) without the prior
written consent of such Lender, (iv) amend or modify the provisions of Sections
2.14 and 2.15, the provisions of this Section or the definition of “Required
Lenders”, without the prior written consent of each Lender, (v) amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder
without the prior written consent of the Administrative Agent or (vi) release
any Subsidiary from its obligations under a Subsidiary Guarantee (if any)
without the prior written consent of each Lender. Each Lender and each assignee
thereof shall be bound by any waiver, consent, amendment or modification
authorized by this Section. Anything herein to the contrary notwithstanding,
during such period as a Lender is a Defaulting Lender, to the fullest extent
permitted by applicable law, such Lender will not be entitled to vote in respect
of amendments and waivers hereunder and the Commitment and the outstanding Loans
hereunder will not be taken into account in determining whether the Required
Lenders or all of the Lenders, as required, have approved any such amendment or
waiver (and the definition of “Required Lenders” will automatically be deemed
modified accordingly for the duration of such period); provided, that any such
amendment or waiver that would increase or extend the term of the Commitment of
such Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing to such Defaulting Lender or of
any fee payable to such Defaulting Lender hereunder, or alter the terms of this
proviso, will require the consent of such Defaulting Lender. Notwithstanding the
foregoing or any other provision of this Agreement, in the event that the terms
of this Agreement are required to be modified as specified in the applicable
provisions of the Fee Letter, then this Agreement shall be deemed modified (to
the extent not adverse to the Lenders) in accordance therewith (and subject to
the terms therein), effective immediately upon the written notice thereof being
given by the Administrative Agent to the Borrower and the Lenders without
requiring any other action to be taken hereunder.

SECTION 10.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges which are treated as interest under applicable law (collectively the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender, shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by such
Lender in accordance with applicable law, the rate of interest payable to such
Lender, together with all Charges payable to such Lender, shall be limited to
the Maximum Rate.

SECTION 10.10. Entire Agreement. This Agreement and any fee arrangements related
hereto constitute the entire contract between the parties relative to the
subject matter hereof. Any previous agreement among the parties with respect to
the subject matter hereof is superseded by this Agreement and the fee
arrangements related hereto.

SECTION 10.11. Waiver of Jury Trial. Each party hereto hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any litigation directly or indirectly arising out of, under
or in connection with this Agreement. Each party hereto (a) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement, as applicable,
by, among other things, the mutual waivers and certifications in this
Section 10.11.

 

54



--------------------------------------------------------------------------------

SECTION 10.12. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 10.13. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 10.03.

SECTION 10.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 10.15. Jurisdiction, Consent to Service of Process. (a) Each party
hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or Federal
court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding will be heard and
determined in such New York State court or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any Lender may otherwise
have to bring any action or proceeding relating to this Agreement against the
Borrower or its properties in the courts of any jurisdiction.

(b) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any New York State or Federal
court. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

(d) To the extent that any party hereto has, or hereafter may be entitled to
claim, any immunity (whether sovereign or otherwise) from suit, jurisdiction of
any court or from any legal process (whether through service of notice,
attachment prior to judgment, attachment in aid of execution or otherwise) with
respect to itself, such party hereby waives such immunity in respect of its
obligations hereunder and any other Loan Document to the fullest extent
permitted by applicable law and, without limiting the generality of the
foregoing, agrees that the waivers set forth in this Section 10.15(d) shall be
effective to the fullest extent now or hereafter permitted under the Foreign
Sovereign Immunities Act of 1976 (as amended, and together with any successor
legislation) and are, and are intended to be, irrevocable for purposes thereof.

 

55



--------------------------------------------------------------------------------

SECTION 10.16. [Reserved].

SECTION 10.17. National Security Laws. (a) Each Lender hereby notifies the
Borrower that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.

(b) Notwithstanding any other provision of this Agreement, no Lender will assign
its rights and obligations under this Agreement, or sell participations in its
rights and/or obligations under this Agreement, to any person who is (i) listed
on the Specially Designated Nationals and Blocked Persons List maintained by the
U.S. Department of Treasury Office of Foreign Assets Control (“OFAC”) and/or on
any other similar list maintained by OFAC pursuant to any authorizing statute,
executive order or regulation or (ii) either (A) included within the term
“designated national” as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515 or (B) designated under Sections 1(a), 1(b), 1(c) or 1(d) of
Executive Order No. 13224, 66 Fed. Reg. 49079 (published September 25, 2001) or
similarly designated under any related enabling legislation or any other similar
executive orders.

SECTION 10.18. Confidentiality. Each Lender, the Administrative Agent and the
Arranger agree to use all reasonable efforts to keep information obtained by it
pursuant hereto and the other Loan Documents (other than such information that
is made public by the Borrower or any of its Affiliates) confidential in
accordance with such person’s customary practices and agrees that it shall not
disclose any such information other than (a) to such person’s respective
Affiliates and their respective employees, representatives and agents that are
or are expected to be involved in the evaluation of such information in
connection with the Transactions contemplated by this Agreement and are advised
of the confidential nature of such information, (b) to the extent such
information presently is or hereafter becomes available to such person on a
non-confidential basis from a source other than the Borrower, or any advisor,
agent, employee or other representative thereof in each case that identified
itself as such, (c) to the extent disclosure is required by law, regulation or
judicial order or requested or required by bank regulators or auditors, (d) to
current or prospective assignees, participants and Approved Funds, grantees
described in Section 10.04, any direct or indirect contractual counterparties to
any swap or derivative transaction relating to the Borrower and its Obligations,
and to their respective legal or financial advisors, in each case and to the
extent such assignees, participants, Approved Funds, grantees or counterparties
are instructed to comply with, and to cause their advisors to comply with, the
provisions of this Section 10.18 or other provisions at least as restrictive as
the provisions of this Section 10.18, (e) to any rating agency when required by
it, provided, however, that, prior to any such disclosure, such rating agency
shall undertake in writing to preserve the confidentiality of any confidential
information relating to the Borrower received by it from either the
Administrative Agent, the Arranger or any Lender, (f) disclosures in connection
with the exercise of any remedies hereunder or under any other Loan Document and
(g) disclosures required or requested by any governmental agency or
representative thereof or by the National Association of Insurance Commissioners
or pursuant to legal or judicial process. Notwithstanding any other provision in
this Agreement, the Administrative Agent hereby agrees that the Borrower (and
each of its officers, directors, employees, accountants, attorneys and other
advisors) may disclose to any and all persons, without limitation of any kind,
the U.S. tax treatment and U.S. tax structure of the Facility and the
transactions contemplated hereby and all materials of any kind (including
opinions and other tax analyses) that are provided to it relating to such U.S.
tax treatment and U.S. tax structure.

[Signature pages follow]

 

56



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Administrative Agent and the Lenders have
caused this Agreement to be duly executed by their respective authorized
officers as of the day and year first written above.

 

ALCOA INC., as Borrower by  

/s/ Peter Hong

  Name:   Peter Hong   Title:   Vice President and Treasurer

[SIGNATURE PAGE TO 364-DAY BRIDGE TERM LOAN AGREEMENT]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., individually and as Administrative Agent
and a Lender

by  

/s/ Anish Shah

  Name:   Anish Shah   Title:   Authorized Signatory

[SIGNATURE PAGE TO 364-DAY BRIDGE TERM LOAN AGREEMENT]



--------------------------------------------------------------------------------

Morgan Stanley Bank, N.A., as a Lender by  

/s/ Subhalakshmi Ghosh-Kohli

  Name:   Subhalakshmi Ghosh-Kohli   Title:   Authorized Signatory

[SIGNATURE PAGE TO 364-DAY BRIDGE TERM LOAN AGREEMENT]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ Michael Spaight

  Name:   Michael Spaight   Title:   Authorized Signatory By:  

/s/ Lingzi Huang

  Name:   Lingzi Huang   Title:   Authorized Signatory

[SIGNATURE PAGE TO 364-DAY BRIDGE TERM LOAN AGREEMENT]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender by  

/s/ Michael Vondriska

  Name:   Michael Vondriska   Title:   Vice President

[SIGNATURE PAGE TO 364-DAY BRIDGE TERM LOAN AGREEMENT]



--------------------------------------------------------------------------------

Goldman Sachs Bank USA, as a Lender By:  

/s/ Mark Walton

  Name:   Mark Walton   Title:   Authorized Signatory

[SIGNATURE PAGE TO 364-DAY BRIDGE TERM LOAN AGREEMENT]



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as a Lender By:  

/s/ Peter Predun

  Name:   Peter Predun   Title:   Executive Director

[SIGNATURE PAGE TO 364-DAY BRIDGE TERM LOAN AGREEMENT]



--------------------------------------------------------------------------------

The Bank of Tokyo-Mitsubishi UFJ, Ltd., as a Lender By:  

/s/ Ravneet Mumick

  Name:   Ravneet Mumick   Title:   Director

[SIGNATURE PAGE TO 364-DAY BRIDGE TERM LOAN AGREEMENT]



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:  

/s/ NICOLAS RABIER

  Name:   NICOLAS RABIER   Title:   Managing Director By:  

/s/ Nicole Rodriguez

  Name:   Nicole Rodriguez   Title:   Vice President

[SIGNATURE PAGE TO 364-DAY BRIDGE TERM LOAN AGREEMENT]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ James F. Disher

  Name:   James F. Disher   Title:   Authorized Signatory

[SIGNATURE PAGE TO 364-DAY BRIDGE TERM LOAN AGREEMENT]



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as a Lender By:  

/s/ L. Peter Yetman

  Name:   L. Peter Yetman   Title:   Director

[SIGNATURE PAGE TO 364-DAY BRIDGE TERM LOAN AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

TO 364-DAY BRIDGE TERM LOAN AGREEMENT

[FORM OF]

ASSIGNMENT AND ASSUMPTION

ASSIGNMENT AND ASSUMPTION, dated as of                  ,          (this
“Assignment and Assumption”) (between [NAME OF ASSIGNOR] (the “Assignor”) and
[NAME OF ASSIGNEE] (the “Assignee”).

Reference is made to the 364-Day Bridge Term Loan Agreement, dated as of
July 25, 2014 (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Alcoa Inc., a
Pennsylvania corporation (the “Borrower”), the Lenders party thereto from time
to time and Morgan Stanley Senior Funding, Inc., as Administrative Agent for the
Lenders (in such capacity, the “Administrative Agent”). Capitalized terms used
herein and not otherwise defined herein are used herein as defined in the Credit
Agreement.

The Assignor and the Assignee hereby agree as follows:

 

1. As of the Effective Date (as defined below), the Assignor hereby sells and
assigns to the Assignee, and the Assignee hereby purchases and assumes from the
Assignor, all of the Assignor’s rights and obligations under the Credit
Agreement to the extent related to the amounts and percentages specified in
Section 1 of Schedule I hereto (the “Assigned Interest”).

 

2. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim and (ii) it has full power and
authority, and has taken all actions necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated
hereby, (b) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Loan Document or any other
instrument or document furnished pursuant thereto or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other Loan Document, any other instrument or document furnished
pursuant thereto or any collateral thereunder, (c) makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrower or the performance or observance by the Borrower of any of its
obligations under the Credit Agreement or any other Loan Document or any other
instrument or document furnished pursuant thereto and (d) attaches the Note(s),
if any, held by the Assignor and requests that the Administrative Agent exchange
such Note(s) for a new Note or Notes.

 

3.

The Assignee (a) agrees that it will, independently and without reliance upon
the Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, (b) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto, (c) agrees to be bound by the terms of the Credit Agreement
and perform in accordance with their terms all of the obligations that, by the
terms of the Credit Agreement, are required to be performed by it as a Lender,
(d) represents and warrants that it (i) has full power and authority, and has
taken all actions necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (ii) is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it or the Person exercising
discretion in making the decision to acquire the Assigned Interest is
experienced in acquiring assets of such type, (e) confirms it has received or
has been given the opportunity to receive such documents and information as it
has

 

A-1



--------------------------------------------------------------------------------

  deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest
independently and without reliance upon the Administrative Agent, the Assignor
or any Lender, (f) specifies as its Domestic Lending Office (and address for
notices) and Eurodollar Lending Office the offices set forth beneath its name on
the signature pages hereof and (g) if applicable, attaches two properly
completed Forms W-8BEN, W-8ECI or successor or form prescribed by the Internal
Revenue Service of the United States, certifying that such Assignee is entitled
to receive all payments under the Credit Agreement and the Notes payable to it
without deduction or withholding of any United States federal income taxes.

 

4. Following the execution of this Assignment and Assumption by the Assignor and
the Assignee, it will be delivered to the Administrative Agent (together with an
assignment fee in the amount of $3,500 payable by the Assignee to the
Administrative Agent if required pursuant to Section 10.04(b)) for acceptance
and recording by the Administrative Agent. The effective date of this Assignment
and Assumption shall be the effective date specified in Section 2 of Schedule I
hereto (the “Effective Date”).

 

5. Upon such acceptance and recording by the Administrative Agent, then, as of
the Effective Date, (a) the Assignee shall be a party to the Credit Agreement
and, to the extent provided in this Assignment and Assumption, have the rights
and obligations under the Credit Agreement of a Lender and (b) the Assignor
shall, to the extent provided in this Assignment and Assumption, relinquish its
rights (except those surviving the payment in full of the Obligations) and be
released from its obligations under the Loan Documents other than those relating
to events or circumstances occurring prior to the Effective Date.

 

6. Upon such acceptance and recording by the Administrative Agent, from and
after the Effective Date, the Administrative Agent shall make all payments under
the Loan Documents in respect of the interest assigned hereby (a) to the
Assignee, in the case of amounts accrued with respect to any period on or after
the Effective Date, and (b) to the Assignor, in the case of amounts accrued with
respect to any period prior to the Effective Date.

 

7. This Assignment and Assumption shall be governed by, and be construed and
interpreted in accordance with, the law of the State of New York.

 

8. This Assignment and Assumption may be executed in any number of counterparts
and by different parties on separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement. Delivery of an executed counterpart
of this Assignment and Assumption by telecopier shall be effective as delivery
of a manually executed counterpart of this Assignment and Assumption.

 

9. This Assignment and Assumption shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns.

[SIGNATURE PAGES FOLLOW]

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

[NAME OF ASSIGNOR],

as Assignor

By:  

 

  Name:   Title:

[NAME OF ASSIGNEE],

  as Assignee By:  

 

  Name:   Title:   Address for notices: [Insert Address (including contact name,
fax number and e-mail address)]

[SIGNATURE PAGE TO ASSIGNMENT AND ASSUMPTION]



--------------------------------------------------------------------------------

ACCEPTED AND AGREED this      day of                          :

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent

By:  

 

  Name:   Title: [ALCOA INC.]1 By:  

 

  Name:   Title:

 

1  If required pursuant to Section 10.04 of the Credit Agreement.

[SIGNATURE PAGE TO ASSIGNMENT AND ASSUMPTION]



--------------------------------------------------------------------------------

SCHEDULE I

TO

ASSIGNMENT AND ASSUMPTION

SECTION 1.

 

Ratable Portion assigned to Assignee:

                      % 

Commitment assigned to Assignee:

   $                    

Aggregate outstanding principal amount of Loans assigned to Assignee:

   $                    

SECTION 2.

 

Effective Date:

                      ,            

 

A-I-1



--------------------------------------------------------------------------------

EXHIBIT B

TO 364-DAY BRIDGE TERM LOAN AGREEMENT

ADMINISTRATIVE QUESTIONNAIRE

Alcoa Inc.

 

Agent Address:   

Morgan Stanley Senior Funding, Inc.

1 New York Plaza

41st floor

New York, New York

      Return form to:    Morgan Stanley Senior Funding, Inc.          Attention:
   Global Loans Services Agency Team          Facsimile:    (212) 507-6680      
   E-mail:    msagency@morganstanley.com    10004         

It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly. If your institution
is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.

 

Legal Name of Lender to appear in Documentation:

 

Signature Block Information:   

 

Type of Lender:   

 

(Bank, Asset Manager, Broker/Dealer, CLO/CDO; Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other-please specify)

 

Lender Parent:   

 

 

Domestic Address

      

Eurodollar Address

 

    

 

 

    

 

 

    

 

 

    

 

 

B-1



--------------------------------------------------------------------------------

Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc     

Primary Credit Contact

  

Secondary Credit Contact

Name:   

 

  

 

Company:   

 

  

 

Title:   

 

  

 

Address:   

 

  

 

  

 

  

 

  

 

  

 

Telephone:   

 

  

 

Facsimile:   

 

  

 

E-Mail Address:   

 

  

 

    

Primary Operations Contact

  

Primary Disclosure Contact

Name:   

 

  

 

Company:   

 

  

 

Title:   

 

  

 

Address:   

 

  

 

  

 

  

 

  

 

  

 

Telephone:   

 

  

 

Facsimile:   

 

  

 

E-Mail Address:   

 

  

 

    

Bid Contact

  

Primary Disclosure Contact

Name:       Company:       Title:       Address:       Telephone:      
Facsimile:       E-Mail Address:      

 

B-2



--------------------------------------------------------------------------------

Lender’s Domestic Wire Instructions Bank Name:   

 

ABA/Routing No.:   

 

Account Name:   

 

Account No.:   

 

FFC Account Name:   

 

FFC Account No.:   

 

Attention:   

 

Reference:   

 

Lender’s Foreign Wire Instructions Currency:   

 

Bank Name:   

 

Swift/Routing No.:   

 

Account Name:   

 

Account No.:   

 

FFC Account Name:   

 

FFC Account No.:   

 

Attention:   

 

Reference:   

 

Agent’s Wire Instructions Bank Name:   

Citibank, N.A.

New York, NY 10043

ABA/Routing No.:    021-000-089 Account Name:    Morgan Stanley Senior Funding,
Inc. Account No.:    406-99-776 Reference:    Alcoa

 

B-3



--------------------------------------------------------------------------------

Tax Documents

NON-U.S. LENDER INSTITUTIONS:

I. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN-E (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

II. Flow-Through Entities:

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we request that you submit an
original Form W-9.

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned
prior to the first payment of income. Failure to provide the proper tax form
when requested may subject your institution to U.S. tax withholding.

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

TO 364-DAY BRIDGE TERM LOAN AGREEMENT

[FORM OF]

SOLVENCY CERTIFICATE

Pursuant to Section 4.02(f)(iii) of the 364-Day Bridge Term Loan Agreement,
dated as of July 25, 2014 among Alcoa Inc., a Pennsylvania corporation (the
“Borrower”), the Lenders party thereto from time to time and Morgan Stanley
Senior Funding, Inc., as Administrative Agent (the “Credit Agreement”), the
undersigned hereby certifies, solely in such undersigned’s capacity as [chief
financial officer] [chief accounting officer] [treasurer] [specify other officer
with equivalent duties] of the Borrower, and not individually, as follows:

As of the date hereof, after giving effect to the consummation of the
Transactions, including the making of the Loans under the Credit Agreement, and
after giving effect to the application of the proceeds of such indebtedness:

 

  a. The fair value of the assets of the Borrower and its Subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;

 

  b. The present fair saleable value of the property of the Borrower and its
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;

 

  c. The Borrower and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and

 

  d. The Borrower and its Subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital.

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

[Signature Page Follows]

 

C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as [chief financial officer] [chief accounting officer]
[treasurer] [specify other officer with equivalent duties] of the Borrower, on
behalf of the Borrower, and not individually, as of the date first stated above.

 

[                    ] By:  

 

Name:   Title:  

[SIGNATURE PAGE TO SOLVENCY CERTIFICATE]



--------------------------------------------------------------------------------

EXHIBIT D

TO 364-DAY BRIDGE TERM LOAN AGREEMENT

[FORM OF]

SUBSIDIARY GUARANTEE

SUBSIDIARY GUARANTEE dated as of [—], among [    ] and [    ] (each, a
“Subsidiary Guarantor”) and MORGAN STANLEY SENIOR FUNDING, INC., as
administrative agent (the “Administrative Agent”) for the Lenders (as defined in
the Credit Agreement referred to below).

A. Reference is made to the 364-Day Bridge Term Loan Agreement, dated as of
July 25, 2014 (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Alcoa Inc., a
Pennsylvania corporation (the “Borrower”), the lenders party thereto from time
to time and Morgan Stanley Senior Funding, Inc., as Administrative Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

C. Each Subsidiary Guarantor will obtain benefits from the incurrence of Loans
by the Borrower pursuant to the Credit Agreement, and accordingly, desires to
execute this Subsidiary Guarantee in order to satisfy the requirements described
in Article VIII of the Credit Agreement.

Accordingly, each Subsidiary Guarantor and the Administrative Agent agree as
follows:

Each Subsidiary Guarantor unconditionally and irrevocably guarantees, as a
principal obligor and not merely as a surety, the due and punctual payment and
performance of all Obligations of the Borrower (the “Guaranteed Obligations”).
Each Subsidiary Guarantor further agrees that the Guaranteed Obligations may be
extended or renewed, in whole or in part, without notice or further assent from
it, and that it will remain bound upon the provisions of this Subsidiary
Guarantee notwithstanding any extension or renewal of any Guaranteed Obligation.

Each Subsidiary Guarantor waives presentation to, demand of payment from and
protest to the Borrower of any of the Guaranteed Obligations, and also waives
notice of acceptance of the guarantee set forth herein and notice of protest for
nonpayment. No obligations of any Subsidiary Guarantor hereunder shall be
affected by (i) the failure of the Administrative Agent or any Lender to assert
any claim or demand or to enforce any right or remedy against the Borrower under
the provisions of the Credit Agreement, this Subsidiary Guarantee or any other
guarantee; (ii) any extension or renewal of any provision of the Credit
Agreement, this Subsidiary Guarantee or any other guarantee; or (iii) any
rescission, waiver, amendment or modification of any of the terms or provisions
of the Credit Agreement, this Subsidiary Guarantee or any other guarantee or any
other agreement.

Each Subsidiary Guarantor further agrees that the guarantee set forth herein
constitutes a guarantee of payment when due and not of collection and waives any
right to require that any resort be had by the Administrative Agent or any
Lender to the balance of any deposit account or credit on the books of the
Administrative Agent or the relevant Lender, as applicable, in favor of the
Borrower or any other person.

The obligations of each Subsidiary Guarantor hereunder shall not be subject to
any reduction, limitation, impairment or termination for any reason, including
any claim or waiver, release,

 

D-1



--------------------------------------------------------------------------------

surrender, alteration or compromise, and shall not be subject to any defense of
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of the Guaranteed Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Subsidiary Guarantor hereunder shall not be discharged or impaired or
otherwise affected by the failure of the Administrative Agent or any Lender to
assert any claim or demand or to enforce any remedy under the Credit Agreement,
this Subsidiary Guarantee, by any waiver or modification of any thereof, by any
default, failure or delay, willful or otherwise, in the performance of the
Guaranteed Obligations or by any other act or omission which may or might in any
manner or to any extent vary the risk of such Subsidiary Guarantor or would
otherwise operate as a discharge of such Subsidiary Guarantor as a matter of law
or equity (other than the defense of payment in satisfaction of such
Obligation).

Each Subsidiary Guarantor further agrees that this guarantee shall continue to
be effective or be reinstated, as the case may be, if at any time payment by the
Borrower to the Administrative Agent or any Lender, or any part thereof, of
principal of or interest on such Guaranteed Obligation is rescinded or must
otherwise be restored by the Administrative Agent or any Lender or any holder of
any Guaranteed Obligation upon the bankruptcy or reorganization of the Borrower
or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent or any Lender may have at law or in equity against any
Subsidiary Guarantor by virtue hereof, upon the failure of the Borrower to pay
any Guaranteed Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each
Subsidiary Guarantor hereby promises to and will, upon receipt of written demand
by the Administrative Agent, promptly pay, or cause to be paid, to such Agent in
cash the amount of such unpaid Guaranteed Obligation, and thereupon such Agent
shall assign, in any reasonable manner, the amount of the Guaranteed Obligation
paid by such Subsidiary Guarantor pursuant to this Subsidiary Guarantee, such
assignment to be pro tanto to the extent to which the Guaranteed Obligation in
question was discharged by such Subsidiary Guarantor, or make such other
disposition thereof as such Subsidiary Guarantor shall direct (all without
recourse to the Administrative Agent or any Lender and without any
representation or warranty by the Administrative Agent or Lender).

Upon payment by any Subsidiary Guarantor of any sums to the Administrative Agent
as provided above, all rights of such Subsidiary Guarantor against the Borrower
arising as a result thereof by way of right of subrogation or otherwise shall in
all respects be subordinate and junior in right of payment to the prior
indefeasible payment in full of all the Guaranteed Obligations.

Each Subsidiary Guarantor hereby makes and agrees to be bound by all the
representations, warranties and agreements set forth in Articles III, V and VI
of the Credit Agreement.

This Subsidiary Guarantee shall be binding upon, and inure to the benefit of,
the parties hereto and their respective successors and assigns. This Subsidiary
Guarantee may be executed in multiple counterparts, each of which shall
constitute an original, but all of which, when taken together, shall constitute
but one instrument.

THIS SUBSIDIARY GUARANTEE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK.

Anything contained in this Subsidiary Guarantee to the contrary notwithstanding,
the obligations of each Subsidiary Guarantor hereunder shall be limited to a
maximum aggregate amount equal to the greatest amount that would not render such
Subsidiary Guarantor’s obligations hereunder subject to avoidance as a
fraudulent transfer or conveyance under Section 548 of Title 11 of the United
States Code or any provisions of applicable state, federal or provincial law
(collectively, the “Fraudulent



--------------------------------------------------------------------------------

Transfer Laws”), in each case after giving effect to all other liabilities of
such Subsidiary Guarantor, contingent or otherwise, that are relevant under the
Fraudulent Transfer Laws and after giving effect to the value of any rights to
subrogation, contribution, reimbursement, indemnity or similar rights of such
Subsidiary Guarantor.

In case any one or more of the provisions contained in this Subsidiary Guarantee
should be held invalid, illegal or unenforceable in any respect, none of the
parties hereto shall be required to comply with such provision for so long as
such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Credit Agreement shall not in any way be affected or impaired.
The parties hereto shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

All communications and notices hereunder shall be in writing and given as
provided in Section 10.01 of the Credit Agreement.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Subsidiary Guarantee to
be executed by their respective officers thereunto duly authorized.

 

[                    ], as Subsidiary Guarantor By:  

 

  Name:   Title:

ACCEPTED AND AGREED

as of the date first written above:

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent By:  

 

  Name:   Title:

[Signature Page to Subsidiary Guarantee]



--------------------------------------------------------------------------------

SCHEDULE I

TO 364-DAY BRIDGE TERM LOAN AGREEMENT

PRICING SCHEDULE

“Applicable Margin” shall mean, as of any date of determination, a per annum
rate equal to the rate set forth below opposite the applicable Index Debt Rating
in effect on such date set forth below:

 

Borrower’s Index
Debt Rating (S&P
or Moody’s)

  

Applicable Margin

  

Closing Date through 89
days after Closing Date

   90 days after Closing
Date through 179 days
after Closing Date    180 days after Closing
Date through 269 days
after Closing Date    270 days after Closing
Date and thereafter   

ABR

Loans

   LIBOR
Loans    ABR
Loans    LIBOR
Loans    ABR
Loans    LIBOR
Loans    ABR
Loans    LIBOR
Loans

³ BBB / Baa2

   50 bps    150 bps    100 bps    200 bps    150 bps    250 bps    200 bps   
300 bps

³ BBB- / Baa3

   75 bps    175 bps    125 bps    225 bps    175 bps    275 bps    225 bps   
325 bps

³ BB+ / Ba1

   100 bps    200 bps    150 bps    250 bps    200 bps    300 bps    250 bps   
350 bps

£ BB / Ba2

   125 bps    225 bps    175 bps    275 bps    225 bps    325 bps    275 bps   
375 bps

For purposes of the foregoing, (a) if neither Moody’s nor S&P shall have in
effect a rating for any Index Debt (other than by reason of the circumstances
referred to in the penultimate sentence of this paragraph), then both such
rating agencies shall be deemed to have established ratings for such Index Debt
in the lowest rating level; (b) if only one of Moody’s and S&P shall have in
effect a rating for any Index Debt, then the Applicable Margin shall be
determined on the basis of such single rating; (c) if the ratings established or
deemed to have been established by Moody’s or S&P for any Index Debt shall fall
within different rating levels, the Applicable Margin shall be based on the
rating level corresponding to the higher of such ratings, unless such ratings
differ by two or more rating levels, in which case the Applicable Margin will be
based upon the rating level one level below the rating level corresponding to
the higher of such ratings; and (d) if any rating for any Index Debt established
or deemed to have been established by Moody’s or S&P shall be changed (other
than as a result of a change in the rating system of Moody’s or S&P), such
change shall be effective as of the date on which it is first announced by the
applicable rating agency. Each change in the Applicable Margin shall apply
during the period commencing on the effective date of such change and ending on
the date immediately preceding the effective date of the next such change. If
the rating system of Moody’s or S&P shall change, or if any such rating agency
shall cease to be in the business of rating corporate debt obligations, the
Borrower and the Lenders shall negotiate in good faith to amend the references
to specific ratings to reflect such changed rating system or the
non-availability of ratings from such rating agency, and pending the
effectiveness of any such amendment, the ratings of such rating agency most
recently in effect prior to such change or cessation shall be employed in
determining the Applicable Margin.



--------------------------------------------------------------------------------

SCHEDULE II

TO 364-DAY BRIDGE TERM LOAN AGREEMENT

LENDERS AND COMMITMENTS

 

Lender

   Commitment  

MORGAN STANLEY BANK, N.A.

   $ 1,000,000,000   

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

   $ 624,000,000   

CITIBANK, N.A.

   $ 140,000,000   

GOLDMAN SACHS BANK USA

   $ 140,000,000   

JPMORGAN CHASE BANK, N.A.

   $ 140,000,000   

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

   $ 114,000,000   

BNP PARIBAS

   $ 114,000,000   

ROYAL BANK OF CANADA

   $ 114,000,000   

THE ROYAL BANK OF SCOTLAND PLC

   $ 114,000,000      

 

 

 

Total

   $ 2,500,000,000      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 3.08

TO 364-DAY BRIDGE TERM LOAN AGREEMENT

LITIGATION

None.



--------------------------------------------------------------------------------

SCHEDULE 6.01

TO 364-DAY BRIDGE TERM LOAN AGREEMENT

EXISTING LIENS

See attached.



--------------------------------------------------------------------------------

ENTITY

  

REGION

   DEBT AMOUNT
(USD)     

DESCRIPTION OF
COLLATERAL

  

SECURED PARTY

Alcoa of Australia Limited    Australia      50,653,622.00       There is a
registered first fixed and floating charge in priority to all other encumbrances
over Alcoa of Australia Limited’s present and future interests in relation to a
petroleum exploration and production Joint Venture between Alcoa of Australia
Limited and Latent Petroleum Pty Ltd (being the charged property). The charge
secures both present and prospective amounts (to a maximum prospective liability
of $AUD 500 million) owing to the Participants and Operator under the terms of
the Joint Operating Agreement. The current indebtedness is 50.653m USD.   
Latent Petroleum Pty Ltd Alcoa of Australia Limited, Eastern Aluminium
(Portland) Pty Ltd and Alcoa Portland Aluminium Pty Ltd    Australia     
142,228,073.00       Deed of Cross Charge for the Portland JV. There is a first
floating charge in priority to all other encumbrances created by any participant
to the Portland Joint Venture. The property charged by Alcoa of Australia
Limited and Eastern Aluminium (Portland) Pty Ltd consists of its participating
interest in the joint venture and its project products. This creates a situation
where assets are pledged as collateral for debt.    CITIC Nominees Pty Limited
(CITIC) (22.5%), Marubeni Aluminium Australia Pty Ltd (Marubeni) (22.5%), Alcoa
of Australia Limited (AoA) (45%), Eastern Aluminium (Portland) Pty Ltd (Eastern
Aluminium) L0059 ACOA - PITTSBURGH - CORP HQ    North America      14,000,000.00
      Tax exempt fixed instrument w/ Bank of NY; the A-398 Fume Control Reactor
System is pledged as collateral on the 1995 Chelan County Development
Corporation - 5.85% Pollution Control Refunding Revenue Bonds. This commitment
represents a lien on the equipment. This agreement dates back to 1995, the
principal amount of the debt is $14 million, and it matures in 2031.    Bank of
New York; Chelan County Development Corporation L0191 ANL - CORPORATE    Europe
     16.34       Leasehold property improvement, upgrading a rented office in
Waalwijk (NL) from an empty floor to an environment with open space, but also
meeting rooms etc.    5 year rental office lease, starting Dec. 1, 2009 and
renewed for another 5 years starting Dec 1, 2014 between Alcoa Nederland B.V.
and SPE III Snyders B.V., with CB Richard Ellis B.V. (CBRE) as intermediary
service provider L0282 NORSK ALCOA    Europe      3,850,319.96       Leased
building from third party and sub-leased again to third party. When Alcoa
divested its automotive casting business in Norway such lease could not be sold
and Alcoa is now sub-leasing it to the acquiring company of the divested assets.
   Leased from Siva Norway and sub-leased to Farsund Aluminum Casting AS, Norway
(which is the ultimate legal entity acquiring the divested business from Alcoa)
L0558 HOWMET CIRAL SNC    Europe      0.40       Building (tool shop)   
District of pays d’Evron (public organization) L0600 HOWMET JAPAN LTD    Asia   
  2,848.91       Leased manufacturing equipment    Capital Leases with JA Mitsui
Leasing L0600 HOWMET JAPAN LTD    Asia      3,317.01       Leased manufacturing
equipment    Capital Leases with JA Mitsui Leasing L1968 AFS MOROCCO    Europe
     5,222.52       Machinery & Equipment + Kangoo (car)- Capital Lease with
Magrehbail & Sogelease    Capital Lease with leasor Magrehbail & Sogelease L1968
AFS MOROCCO    Europe      4,027.22       Sogelease ending January 2012
[Bridgport Center x 2 (machines), Dacia (car), Passat x 2 (cars)]    SOGELEASE,
MAGHREBAIL LEASE L2766 AWA BRAZIL LTDA    South America      15,219,936.31      
Mortgage is related to Juruti Project.    Capital Lease with Petrobras
Distribuidora SA L3104 AOFA - HUNTLY MINESITE    Australia      3,749,531.84   
   Hire Purchase mining equipment (Asset)    KOMATSU AUSTRALIA CORPORATE FINANCE
PTY LTD (ABN 84 067 959 666) L3104 AOFA - HUNTLY MINESITE    Australia     
3,136,292.13       Hire Purchase mining equipment (Asset)    KOMATSU AUSTRALIA
CORPORATE FINANCE PTY LTD (ABN 84 067 959 666) L3105 AOFA - WILLOWDALE MINESITE
   Australia      4,309,886.73       Hire Purchase mining equipment (Asset)   
KOMATSU AUSTRALIA CORPORATE FINANCE PTY LTD (ABN 84 067 959 666) L3105 AOFA -
WILLOWDALE MINESITE    Australia      2,179,636.23       Hire Purchase mining
equipment (Asset)    KOMATSU AUSTRALIA CORPORATE FINANCE PTY LTD (ABN 84 067 959
666) L3108 AOFA - PORTLAND SMELTER - AOFA JV    Australia      440,320.32      
Self securing trailers    STRANG INTERNATIONAL PTY LIMITED (ACN 004 243 887) of
185 to 189 O’Riordan Street Mascot, Sydney L3107 AOFA - PT HENRY    Australia   
  169,568.63       Finance lease of Anglesea Haul Trucks    ANZ Banking Group
Limited L3107 AOFA - PT HENRY    Australia      803,332.54       Finance lease
of Anglesea Haul Trucks    ANZ Banking Group Limited L3108 AOFA - PORTLAND
SMELTER - AOFA JV    Australia      383,557.92       Self securing trailers   
STRANG INTERNATIONAL PTY LIMITED (ACN 004 243 887) of 185 to 189 O’Riordan
Street Mascot, Sydney L3118 FIRST NATIONAL RESOURCE TRUST    Australia     
85,235.33       Self securing trailers (Asset)    STRANG INTERNATIONAL PTY
LIMITED (ACN 004 243 887) of 185 to 189 O’Riordan Street Mascot, Sydney L3118
FIRST NATIONAL RESOURCE TRUST    Australia      97,849.11       Self securing
trailers (Asset)    STRANG INTERNATIONAL PTY LIMITED (ACN 004 243 887) of 185 to
189 O’Riordan Street Mascot, Sydney Rockdale (Alcoa Inc)    North America     
546,801.00       As of 2010, Rockdale had 1,198 acres of mined out land that
qualified for the federal Abandoned Mine Land (AML) program. This program is
part of the Surface Mining Reclamation Act of 1977. Reclaiming the land with
federal money has produced a net increase in the market value of the land.
Consequently, as part of the Texas Abandoned Mine Lands program, the Railroad
Commission of Texas (RCT) has placed a lien on this property for $411,801. This
lien is a fixed amount and is payable only upon sale of the subject property.
The lien does not alter Alcoa’s right to lease or make other use of this land
prior to its sale. In the past 24 months, RCT has applied AML funding to reclaim
an additional 240 AML acres. As a result of a 2011 AML project on 90 acres of
Alcoa Sandow Mine land, in September of 2013 RCT assessed an additional lien
amount of $135,000. This brings the total lien amount to $546,801 on a total of
1,288 acres of Rockdale Energy Sandow Mine property. Prior to closing of a sale,
Alcoa will need to clear the lien amount with the RCT.    Railroad Commission of
Texas Three Rivers Insurance Co (Alcoa Inc)    North America      25,945,681.25
      Three Rivers currently pledges a portion of its investment security assets
held at TD Wealth Management as collateral for bank letters of credit issued by
TD Bank. Calculated by taking the total amount of LOCs outstanding divided by
80%.    TD Bank      

 

 

           TOTAL:      267,815,076.70               

 

 

        AS OF [JUNE 30, 2014]             ALL FIGURES IN US DOLLAR            